             Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 1 of 48




 1                                                THE HONORABLE JOHN C. COUGHENOUR
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
     NORTHWEST GROCERY ASSOCIATION, an
10
     Oregon non-profit organization, the
     WASHINGTON FOOD INDUSTRY                           Case No. 2:18-cv-00142
11
     ASSOCIATION, a Washington non-profit
12   corporation,                                       DEFENDANT’S OPPOSITION TO
                                         Plaintiff,     PLAINTIFFS’ MOTION FOR A
13                                                      PRELIMINARY INJUNCTION
            v.
14
15   CITY OF SEATTLE, a municipal corporation,

16                                     Defendant.

17
18
19
20
21
22
23
24
25
26


      OPP. TO MOT. FOR PRELIMINARY                                                   Peter S. Holmes
      INJUNCTION                                                                 Seattle City Attorney
                                                                         701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                       Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                           (206) 684-8200
                   Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 2 of 48




 1                                                      TABLE OF CONTENTS
 2   I.         INTRODUCTION......................................................................................................... 1
 3   II.        FACTS ......................................................................................................................... 1
 4
     III.       LEGAL STANDARD ................................................................................................... 2
 5
     IV.        ARGUMENT................................................................................................................ 3
 6
           A. Plaintiffs cannot succeed on the merits............................................................................. 3
 7
                1. The Ordinance is a straightforward labor standard, requiring minimum compensation
 8
                   for grocery employees. ........................................................................................... 3
 9
                2. The National Labor Relations Act does not preempt ordinary wage regulations. ....... 6
10
                3. The Ordinance, subject to only rational basis review, does not violate equal protection
11                 guarantees. ........................................................................................................... 10
12         B. Plaintiffs have not established irreparable harm in the absence of an injunction. .............. 19
13
           C. The balance of equities and the public interest favors of the City. ................................... 23
14
     V.         CONCLUSION........................................................................................................... 24
15
16
17
18
19
20
21
22
23
24
25
26


      OPP. TO MOT. FOR PRELIMINARY                                                                                         Peter S. Holmes
      INJUNCTION– Page i                                                                                               Seattle City Attorney
                                                                                                               701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                                                             Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                                                 (206) 684-8200
                Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 3 of 48




 1                                              TABLE OF AUTHORITIES
 2
     Cases
 3
     Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 244 (1978) .......................................... 13
 4
     Am. Hotel and Lodging Association v. City of Los Angeles, 834 F.3d 958, 963 (9th Cir. 2016). .. 7
 5
 6   American Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1058 (9th Cir. 2009).... 19

 7   Anfinson v. FedEx Ground Package Sys., Inc., 174 Wash.2d 851, 870 (2012) ............................ 4

 8   Arizona Dream Act Coalition v. Brewer, 757 F.3d 1053, 1068 (9th Cir. 2014) ......................... 19
 9   Assoc. Builders & Contractors of Cal. Cooperation Comm., Inc. v. Becerra, 231 F. Supp. 3d
10
        810, 823–24 (S.D. Cal. 2017) ............................................................................................... 8
11
     Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 739 (1981) .................................. 4
12
     Caribbean Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988)........................... 19
13
14   Chamber of Commerce v. Bragdon, 64 F.3d 497 (9th Cir. 1995). .............................................. 7

15   City of Los Angeles v. Lyons, 461 U.S. 95, 112 (1983) .............................................................. 2

16   Cuviello v. City of Vallejo, 944 F.3d 816, 831 (9th Cir. 2019).................................................... 2
17
     Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014).................................... 23
18
     East Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1280 (9th Cir. 2020) ......................... 20
19
     Energy Reserves Grp., Inc. v. Kansas Power & Light Corp., 459 U.S. 400, 417 (1983). ........... 14
20
     Ferguson v. Skrupa, 372 U.S. 726, 730 (1963)........................................................................ 11
21
22   Fletcher v. Peck, 10 U.S. 87, 139 (1810) ................................................................................ 12

23   Fowler Packing Company, Inc. v. Lanier, 844 F.3d 809, 815 (9th Cir. 2016) ........................... 17
24   Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246, 252 (1994)...................................................... 6
25
     Hepburn v. Griswold, 75 U.S. 603, 623 (1869) ....................................................................... 12
26


      OPP. TO MOT. FOR PRELIMINARY                                                                                Peter S. Holmes
      INJUNCTION– Page ii                                                                                     Seattle City Attorney
                                                                                                      701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                                                    Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                                        (206) 684-8200
                 Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 4 of 48




 1   Herb Reed Enters, LLC v. Fla. Entm’t Mgmt., 736 F.3d 1239, 1250 (9th Cir. 2013)................. 19
 2   Home Bldg. & Loan Ass’n v. Blaisdell, 290 U.S. 398, 444 (1934)............................................ 14
 3
     Int'l Franchise Ass'n, Inc. v. City of Seattle, 803 F.3d 389, 407 (9th Cir. 2015) ........................ 17
 4
     Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11, 29 (1905). ................................... 11
 5
     Johnson v. Rancho Santiago Cmty. Coll. Dist., 623 F.3d 1011, 1031 (9th Cir. 2010) ................ 15
 6
     L.A. Mem’l Coliseum Comm’n v. Nat’l Football League, 634 F.2d 1197, 1202 (9th Cir. 1980) 20
 7
 8   Levin v. Commerce Energy, Inc., 560 U.S. 413, 426 (2010);.................................................... 11

 9   Lewis v. Casey, 518 U.S. 343, 349–50 (1996) ........................................................................... 2
10   Lusnak v. Bank of Am., N.A., 883 F.3d 1185, 1191 (9th Cir. 2018) ............................................ 6
11
     Machinists v. Wisconsin Employment Relations Comm’n, 427 U.S. 132 (1976).......................... 7
12
     Martinez-Cuevas v. DeRuyter Bros. Dairy, Inc., 196 Wash.2d 506, 521 (2020).................... 4, 18
13
     Massachusetts Bd. of Ret. v. Murgia, 427 U.S. 307, 312 (1976)............................................... 11
14
15   Mirina Corp. v. Marina Biotech, 770 F. Supp. 2d 1153, 1162 (W.D. Wash. 2011) ................... 21

16   Rent-A-Ctr., Inc. v. Canyon Television & Appliance Rental, Inc., 944 F.2d 597, 603 (9th Cir.

17      1991)................................................................................................................................. 23
18   RUI One Corp. v. City of Berkeley, 371 F.3d 1137, 1154 (9th Cir. 2004) ...................4,12, 16, 17
19
     Sampson v. Murray, 415 U.S. 61, 90 (1974) ..................................................................... 20, 23
20
     Sveen v. Melin, 138 S. Ct. 1815, 1821 (2018).......................................................................... 13
21
     United States v. Darby, 312 U.S. 100, 115 (1941)..................................................................... 4
22
23   United States v. Williams, 124 F.3d 411, 422 (3d Cir. 1997).................................................... 12

24   Usery v. Turner Elkhorn Mining Co., 428 U.S. 1, 15 (1976))................................................... 11
25   Vazquez v. Jan-Pro Franchising Int'l, Inc., __F.3d___, 2021 WL 403788, at *9 (9th Cir.
26


      OPP. TO MOT. FOR PRELIMINARY                                                                                        Peter S. Holmes
      INJUNCTION– Page iii                                                                                            Seattle City Attorney
                                                                                                              701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                                                            Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                                                (206) 684-8200
                 Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 5 of 48




 1      February 2, 2021) (slip copy) ............................................................................................. 11
 2   Weinberger v. Romero–Barcelo, 456 U.S. 305, 312 (1982) ..................................................... 23
 3
     West Coast Hotel v. Parrish, 300 U.S. 379, 392 (1937)........................................................... 12
 4
     Williamson v. Lee Optical of Oklahoma, Inc., 348 U.S. 483, 488–89 (1955); ..................... 11, 16
 5
 6   Statutes

 7   29 U.S.C. §§ 201 et seq.......................................................................................................... 14
 8   Ordinance................................................................................................................... 2, 3, 9, 16
 9
     RCW 49.46 ........................................................................................................................... 14
10
     SMC 14.19 ............................................................................................................................ 15
11
12   Court Rules

13   Fed. R. Civ. P. 12(b)(6) ........................................................................................................... 4
14   Fed. R. Civ. P. 8 ...................................................................................................................... 9
15
     Other Authorities
16
     https://seattle.legistar.com/LegislationDetail.aspx?ID=4754242&GUID=80536722-1338-426A-
17
18      A175-DCF61CCAF08F&Options=ID%7cText%7c&Search=# ............................................. 2

19
20
21
22
23
24
25
26


      OPP. TO MOT. FOR PRELIMINARY                                                                                       Peter S. Holmes
      INJUNCTION– Page iv                                                                                            Seattle City Attorney
                                                                                                             701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                                                           Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                                               (206) 684-8200
              Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 6 of 48




 1
                                           I.      INTRODUCTION
 2
 3          Plaintiffs seek an extraordinary remedy: immediately halting a minimum compensation

 4   law that the City enacted to support grocery store employees during a global pandemic. Granting

 5   Plaintiffs’ requested relief is inconsistent with controlling law and invites meritless attempts to

 6   halt any workplace regulations passed by local governments whenever private businesses disagree

 7   with those governments’ legislative approach to public health, safety, and welfare. Plaintiffs’

 8   attempts to return to a nineteenth century view of the relationship between their private contracts

 9   for labor and the public interest should be rejected, particularly given the extreme relief requested.

10   As detailed in Defendant’s Motion to Dismiss the Complaint, Plaintiffs’ claims are meritless. See

11   Dkt. 23. With no likelihood for Plaintiffs’ claims to succeed, the balance of equities and public

12   interest tipping sharply in favor of protecting workers and the public, and no irreparable harm at

13   stake, this Court should deny Plaintiffs’ Motion for Preliminary Injunction (“Motion” or “Mot.”).

14                                                II.     FACTS

15          The Grocery Employees Hazard Pay Ordinance (Ordinance No. 126274) (“Ordinance”) is

16   a minimum compensation law. The Ordinance requires covered grocery businesses to pay covered

17   employees “hazard pay at a rate of four dollars per hour for each hour worked in Seattle….”

18   Ordinance, Section 100.025.A, 100.010. The Ordinance contains provisions preventing the

19   reduction in pay as a result of the Ordinance going into effect and permitting offsets for voluntarily

20   provided hazard pay. Id. Section 2, 100.025.A.1-2. The net effect is to ensure a minimum

21   compensation rate for employees of four dollars per hour in addition to their regular compensation.

22          The Seattle City Council (“Council”) made extensive findings in enacting this legislation.

23   Council found that: grocery store employees were “essential workers;” as a result of their contact

24   with the public, these employees are five times more likely to be infected with COVID-19; grocery

25   stores made record profits during 2020; increased COVID-19 transmission was likely; and there

26   were significant uncertainties surrounding vaccination for grocery store employees. Id., Section


      OPP. TO MOT. FOR PRELIMINARY                                                           Peter S. Holmes
      INJUNCTION– Page 1 of 24                                                           Seattle City Attorney
                                                                                 701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                               Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                   (206) 684-8200
                Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 7 of 48




 1   1, F, J-N, O-Q. Council concluded that grocery stores relied upon the work of grocery store
 2   employees who are highly vulnerable to health and safety risks to provide essential services. Id.,
 3   Section 1, W-BB. Accordingly, Council found that hazard pay would compensate these workers
 4   for the risks they take, improve retention of those workers, permit the employees to access
 5   resources they need to stay safe and healthy, support community access to safe and healthy food,
 6   and immediately address a critical public health threat. Id., Section 1, EE, GG, HH, JJ. The
 7   Ordinance is temporary; the requirement to pay hazard pay expires when the Mayor ends the
 8   emergency she declared on March 3, 2020. Id., Sections 2, 5. 1
 9                                              III.      LEGAL STANDARD
10             Preliminary injunctions are an “extraordinary remedy.” Winter v. Nat. Res. Def. Council,
11   Inc., 555 U.S. 7, 24 (2008). To prevail, the moving party “must establish” for each element a
12   “clear showing” that: (1) it is likely to succeed on the merits of its claims; (2) it is likely to suffer
13   irreparable harm absent preliminary relief; (3) the balance of equities tips in its favor; and (4) an
14   injunction is in the public interest. Id. at 21-22.2 See Cuviello v. City of Vallejo, 944 F.3d 816,
15   831 (9th Cir. 2019). Where an injunction is sought against the actions of government, a higher
16   showing is required of imminent harm. City of Los Angeles v. Lyons, 461 U.S. 95, 112 (1983)
17   (“recognition of the need for a proper balance between state and federal authority counsels restraint
18   in the issuance of injunctions against state officers ... in the absence of irreparable injury which is
19   both great and immediate’”); see Lewis v. Casey, 518 U.S. 343, 349–50 (1996) (separation of
20   powers doctrine weighs against injunctions controlling States).
21
22
23
     1
24     In the recitals preceding the Ordinance, Council made clear its intention to revisit the necessity of the Ordinance in
     four months. Ordinance, Recitals.
25   2
       In the Ninth Circuit, this relief may also be available where “a plaintiff demonstrates that serious questions going to
     the merits were raised and the balance of hardships tips sharply in the plaintiff’s favor” provided that the factors from
26   Winter are also established. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1132, 1134–35 (9th Cir. 2011).



         OPP. TO MOT. FOR PRELIMINARY                                                                       Peter S. Holmes
         INJUNCTION– Page 2 of 24                                                                       Seattle City Attorney
                                                                                                701 Fifth Avenue, Suite 2050
         Northwest Grocery Association et al. v. City of                                           Seattle, WA 98104-7095
         Seattle 2:21-cv-00142                                                                               (206) 684-8200
                Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 8 of 48




 1                                                     IV.      ARGUMENT
 2             This Court should deny Plaintiffs’ request to enjoin the Ordinance to protect its members’
 3   profits or to defend an inchoate notion of its members’ reputations. 3 Plaintiffs’ challenge to the
 4   Ordinance has no legal merit. 4 Thus, Plaintiffs cannot establish a likelihood of success on the
 5   merits.5 Further, Plaintiffs only allege that their members will suffer economic harms and raise
 6   unfounded concerns about reputation and goodwill—hardly the sort of harm that would justify the
 7   extreme remedy sought. Finally, the balance of the equities strongly favors denying a preliminary
 8   injunction. Such an injunction is decidedly opposed to the public interest.
 9         A. Plaintiffs cannot succeed on the merits.
10
               Plaintiffs claim that they are likely to succeed on their allegations that the Ordinance
11
     violates the National Labor Relations Act (“NLRA”), and that the Ordinance violates equal
12
     protection guarantees in the federal and state constitutions. Mot. at pp. 6-13. Not so. As explained
13
     more fully in Defendant’s Motion to Dismiss the Complaint (Dkt. 23), neither theory amounts to
14
     a legally cognizable claim, let alone is likely to succeed on the merits.
15
               1. The Ordinance is a straightforward labor standard, requiring minimum
16                compensation for grocery employees.

17
18   3
       On February 25, 2012, the United States District Court for the Central District of California issued an order denying
     a motion for preliminary injunction brought by California grocery associations against the City of Long Beach. See
19   Attachment A, California Grocers Association et al. v. Long Beach, No. 21-00524 (C.D.Cal. February 25, 2021) (Dkt.
     18, Order denying preliminary injunction). Plaintiffs in California Grocers Association brought nearly identical
20   challenges to a very similar ordinance requiring hero pay for grocery store employees. Id. at pp. 1-5. The District
     Court found that “[a] preliminary injunction is not warranted because CGA fails to establish a likelihood of success
21   on the merits.” Id. at p. 4.
     4
       See generally Dkt. 23, Defendant’s Motion to Dismiss.
22   5
       The standard for defeating a motion for preliminary injunction is substantially lower than the standard required to
     succeed on a motion to dismiss a complaint. See Peri on behalf of Peri v. Bank of New York Mellon, 2020 WL
23   6874880, at *2 (W.D. Wash. Nov. 23, 2020) (slip copy) (“the requirements necessary for [plaintiff] to be granted a
     preliminary injunction are more stringent than the pleading requirements necessary for plaintiff to state a claim for
24   which relief can be granted”). Accordingly, where a party prevails on a motion to dismiss, they have also inevitably
     shown that the plaintiff’s motion for preliminary injunction has no likelihood of success on the merits. See, e.g., Doe
25   v. Fed. Dist. Court, 467 Fed. Appx. 725, 728 (9th Cir. 2012) (unreported) (“Because [plaintiff’s] complaint was
     insufficient to survive a motion to dismiss for failure to state a claim, she could not show a strong likelihood of success
26   on the merits. It was therefore not an abuse of discretion to deny the motions for a preliminary injunction as moot”).



         OPP. TO MOT. FOR PRELIMINARY                                                                        Peter S. Holmes
         INJUNCTION– Page 3 of 24                                                                        Seattle City Attorney
                                                                                                 701 Fifth Avenue, Suite 2050
         Northwest Grocery Association et al. v. City of                                            Seattle, WA 98104-7095
         Seattle 2:21-cv-00142                                                                                (206) 684-8200
              Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 9 of 48




 1          Plaintiffs’ claims in this matter rest on an incorrect understanding of the purpose of
 2   minimum wage laws. Plaintiffs apparently believe that the only public purpose for minimum wage
 3   laws is to prevent working people from being a “burden on public services.” Mot. at p. 2. This
 4   wholly misstates the critical public purposes of minimum compensation laws.              Minimum
 5   compensation laws are intended “to protect all covered workers from substandard wages” and
 6   oppressive working conditions. Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 739
 7   (1981) (discussing the Fair Labor Standards Act); see RUI One Corp., 371 F.3d at 1141
 8   (“Recognizing the plight of its own working poor, the City of Berkeley, California, has joined
 9   dozens of other cities nationwide to help bridge the gap between federal and state laws setting the
10   minimum wage—the real value of which has decreased over the past few decades—and the costs
11   of modern urban living by enacting ‘living wage’ ordinances.”).
12          These laws are critical to health, safety, and general well-being of covered workers.
13   Barrentine, 450 U.S. at 739. Indeed, “minimum wage laws have a remedial purpose of protecting
14   against ‘the evils and dangers resulting from wages too low to buy the bare necessities of life and
15   from long hours of work injurious to health,’” Anfinson v. FedEx Ground Package Sys., Inc., 174
16   Wash.2d 851, 870 (2012) (quoting United States v. Rosenwasser, 323 U.S. 360, 361 (1945)); see
17   Martinez-Cuevas v. DeRuyter Bros. Dairy, Inc., 196 Wash.2d 506, 521 (2020) (recognizing that
18   the Washington State minimum wage law is “[n]ecessary to safeguard the health, safety, and
19   general welfare of Washington citizens”). Minimum labor standards also serve to protect
20   businesses that account for the health, safety, and well-being of workers from unfair competition
21   by businesses that profit at the expense of their own workers. See, e.g., United States v. Darby,
22   312 U.S. 100, 115 (1941) (recognizing that a purpose of the Fair Labor Standards Act is to protect
23   law-abiding businesses from competition based on “substandard labor conditions”).               The
24   application of the State’s police power to set minimum compensation for workers clearly extends
25   beyond keeping workers just above starvation wages.
26


      OPP. TO MOT. FOR PRELIMINARY                                                         Peter S. Holmes
      INJUNCTION– Page 4 of 24                                                         Seattle City Attorney
                                                                               701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                             Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                 (206) 684-8200
                Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 10 of 48




 1             Plaintiffs’ misunderstanding of the purpose of minimum compensation laws, coupled with
 2   a misreading of the Ordinance’s requirements, results in a gross mischaracterization of the
 3   Ordinance and its effects. First, Plaintiffs claim that the Ordinance requires “specific increase
 4   ($4/hour) in the baseline hourly wage, while outlawing any modification that could reduce the
 5   employee’s compensation in any way.” Mot. at p. 8 (emphasis in the original); see Mot. at p. 1
 6   (“the Ordinance appears to outlaw any actions that grocery stores could take to mitigate a sudden
 7   20-30% spike in labor costs.”). This is incorrect. The Ordinance only prohibits employers from
 8   taking “steps to reduce employee compensation so as to prevent, in whole or in part, employees
 9   from receiving hazard pay” where those reductions to employee pay are made “as a result of this
10   ordinance going into effect….” Ordinance, Section 2, 100.025.A.1. The Ordinance does not
11   restrict covered employers from changing their business in ways that would allow them to increase
12   their profits, like reorganizing operations. For example, a company like Kroger, which has touted
13   to investors an operating profit of $871 million for its most recent fiscal quarter (a 33% increase
14   from a year earlier), 6, 7 may still modify its business in a variety of ways that do not affect employee
15   compensation, including choosing to forgo or reduce their billion-dollar stock buyback practices
16   in order to account for a modest increase in labor costs. 8
17             Second, Plaintiffs mischaracterize the central command of the Ordinance as a “mandatory
18   fixed wage supplement[,]” Mot. at p. 8, that requires covered employers to “pay the maximum
19
20
     6
       Kroger Reports Third Quarter 2020 Results and Raises Full-Year 2020 Guidance, https://tinyurl.com/2v5abena (last
21   visited March 1, 2021).
     7
       This Court may take judicial notice of information “not subject to reasonable dispute in that it is either (1) generally
22   known within the territorial jurisdiction of the trial court or (2) capable of accurate and ready determination by resort
     to sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Newspaper reports, as cited
23   herein, easily meet this standard. See Ritter v. Hughes Aircraft Co., 58 F.3d 454, 459 (9th Cir. 1995) (approving
     judicial notice of layoffs at defendant’s workplace in an ERISA anti-retaliation suit based on newspaper articles as “a
24   fact which would be generally known in Southern California and which would be capable of sufficiently accurate and
     ready determination”).
25   8
       Kroger Closing More Stores: Here’s Which Seattle Locations Are Shuttering, https://tinyurl.com/gwe697f4, (last
     visited March 1, 2021) (Kroger also bought back $989 million in stock during that time, with the board authorizing
26   an extra $1 billion in share repurchases).



         OPP. TO MOT. FOR PRELIMINARY                                                                       Peter S. Holmes
         INJUNCTION– Page 5 of 24                                                                       Seattle City Attorney
                                                                                                701 Fifth Avenue, Suite 2050
         Northwest Grocery Association et al. v. City of                                           Seattle, WA 98104-7095
         Seattle 2:21-cv-00142                                                                               (206) 684-8200
                Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 11 of 48




 1   premium even if the employer is already paying a pandemic-related wage premium, as some
 2   Seattle grocers currently are.” Mot. at p. 4. The plain language of the Ordinance refutes this
 3   interpretation: covered employers “providing hazard pay. . . on the effective date of this ordinance
 4   may use the hourly rate of that hazard pay to offset the amount due under this subsection”
 5   Ordinance, Section 2, 100.025.A.2. In fact, since the Ordinance’s enactment, some grocery stores
 6   in Seattle voluntarily provide hazard pay. Trader Joe’s agreed to provide temporary pay of four
 7   dollars per hour for its workers nationwide; 9 and PCC Community Markets implemented a
 8   temporary four dollar per hour wage increase to all of its nearly 1,500 employees in its 15 locations,
 9   beyond the eight stores within Seattle. 10 As Trader Joe’s and PCC provided the minimum hazard
10   pay of four dollars per hour, the Ordinance does not require them to pay more.
11             2. The National Labor Relations Act does not preempt ordinary wage regulations.
12             Plaintiffs’ mischaracterization of the nature of the Ordinance entails further errors about
13   the relationship between the Ordinance and federal labor law. 11 As a threshold matter, Plaintiffs
14   cannot overcome the presumption against federal law preemption of the City’s valid use of its
15   police powers. “Pre-emption of employment standards ‘within the traditional police power of the
16   State’ ‘should not be lightly inferred.’” Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246, 252 (1994)
17   (quoting Fort Halifax Packing Co. v. Coyne, 482 U.S. 1, 21 (1987)). Thus, the City’s regulation
18   of compensation, through the Ordinance, must be presumed not to be preempted by federal laws.
19   Lusnak v. Bank of Am., N.A., 883 F.3d 1185, 1191 (9th Cir. 2018) (federal law preemption starts
20   with the “assumption that the State’s historic police powers are not preempted” unless there is a
21   “clear and manifest” Congressional intention to do so).
22             Particularly, federal protections for collective bargaining do not preempt local police power
23
24
     9
       See Kroger to close two more stores after workers get “hazard pay”, https://tinyurl.com/1ar1h8tg (last visited March
25   1, 2021).
     10
        Id.
26   11
        See Dkt. 23, Defendant’s Motion to Dismiss, at pp. 10-14.



         OPP. TO MOT. FOR PRELIMINARY                                                                    Peter S. Holmes
         INJUNCTION– Page 6 of 24                                                                    Seattle City Attorney
                                                                                             701 Fifth Avenue, Suite 2050
         Northwest Grocery Association et al. v. City of                                        Seattle, WA 98104-7095
         Seattle 2:21-cv-00142                                                                            (206) 684-8200
             Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 12 of 48




 1   regulations of working conditions that are not directly tied to collective bargaining activities. The
 2   NLRA has no express preemption clause; rather courts have read into the Act two varieties of
 3   federal preemption. Metro. Life Ins. Co. v. Mass, 471 U.S. 724 (1985). Plaintiffs in this matter
 4   have only alleged preemption under one theory, the so-called Machinists doctrine. See Complaint
 5   at ¶ 25 (citing Machinists v. Wisconsin Employment Relations Comm’n, 427 U.S. 132 (1976)); see
 6   also Motion at p. 6 (“the Machinists doctrine… is relevant here”). This type of preemption forbids
 7   states from restricting economic weapons of self-help in order to “establish[] an equitable process
 8   for determining terms and conditions of employment” though, critically, it does not reach state
 9   laws affecting the “particular substantive terms of the bargain.” Metro. Life Ins. Co., 471 U.S. at
10   753 (emphasis supplied).
11          Machinists preemption does not apply to the Ordinance. Substantive state labor standards,
12   applicable to union and non-union employees, form the backdrop for bargaining, and are therefore
13   not preempted by the NLRA. See Motion to Dismiss, Dkt. 23 at pp. 11-13. Relevant here, the
14   Ninth Circuit applied this concept to a similar wage rate ordinance in Los Angeles, concluding it
15   was not preempted by the NLRA. Am. Hotel and Lodging Association v. City of Los Angeles, 834
16   F.3d 958, 963 (9th Cir. 2016).
17          Perhaps aware that well-settled law does not support their position, Plaintiffs rely entirely
18   on the easily distinguishable Chamber of Commerce v. Bragdon, 64 F.3d 497 (9th Cir. 1995). Mot.
19
     at p. 7. There, the Ninth Circuit held that the NLRA preempted a county ordinance that set
20
     prevailing wages solely by reference to a collective bargaining agreement. Bragdon, 64 F.3d 497.
21
     As the Ninth Circuit has clarified, state law was preempted in Bragdon because the law required
22
     private, non-union employers to adopt collectively bargained wages from third parties. Associated
23
24   Builders & Contrs. Of S. Cal. v. Nunn, 356 F.3d 979 991 (9th Cir. 2004). Critically, Bragdon itself

25   distinguished minimum wage laws from the offending law, acknowledging that minimum wage
26


      OPP. TO MOT. FOR PRELIMINARY                                                           Peter S. Holmes
      INJUNCTION– Page 7 of 24                                                           Seattle City Attorney
                                                                                 701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                               Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                   (206) 684-8200
             Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 13 of 48




 1   laws are not preempted by the NLRA. Id. at 991 & n.8 (citing Bragdon, 64 F.3d at 502).
 2           Ultimately, Bragdon’s holding has been narrowly applied to its set of facts. Id. at 990
 3
     (“Bragdon must be interpreted in the context of Supreme Court authority and our other, more
 4
     recent rulings on NLRA preemption.”); see Am. Hotel, 834 F.3d at 965 n.5 (distinguishing the
 5
     living-wage law under review from Bragdon’s prevailing wage law); Assoc. Builders &
 6
     Contractors of Cal. Cooperation Comm., Inc. v. Becerra, 231 F. Supp. 3d 810, 823–24 (S.D. Cal.
 7
 8   2017), aff’d, 898 F.3d 879 (9th Cir. 2018) (recognizing the retreat from Bragdon).

 9          The City’s Ordinance does not dictate private employers’ wages by pegging them to a
10   third-party, collectively bargained agreement.      Indeed, as Plaintiffs apparently agree, the
11
     Ordinance is wholly neutral with respect to bargained-for wages. See, Complaint at ¶ 28 (noting
12
     that the hazard pay requirement applies “regardless of the wage negotiated in the current collective
13
     bargaining agreements”); see also Mot. at p. 8 (alleging that the Ordinance has “disparate impacts
14
15   on union and non-union workers” because it does not consider collectively bargained wages).

16   Clearly, Bragdon does not apply.

17          In its order denying a motion for a preliminary injunction in the similar case California
18   Grocers Association v. Long Beach, the District Court for the Central District of California
19
     analyzed NLRA preemption, relying on many of the cases cited here. See Attachment A, at pp. 5-
20
     9. The court recognized that Machinists preemption was concerned with ensuring an “equitable
21
     bargaining process” and the fact that a law “pertains to matters over which” the parties may bargain
22
23   “cannot support a claim of pre-emption….” Id. at p. 5 (quoting Fort Halifax, 482 U.S. at 20). The

24   court cautions against an extreme preemption example that does not exist in that case nor does it
25   exist here: “[i]f the [o]rdinance really does prohibit any collective bargaining by the grocers to
26


      OPP. TO MOT. FOR PRELIMINARY                                                          Peter S. Holmes
      INJUNCTION– Page 8 of 24                                                          Seattle City Attorney
                                                                                701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                              Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                  (206) 684-8200
              Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 14 of 48




 1   mitigate increase labor costs that result from the [o]rdinance” then it could be that Machinists
 2   preemption would apply. Id. at p. 7 (emphasis in the original). Like the ordinance in Long Beach,
 3
     the Ordinance, here, does not prohibit any collective bargaining to mitigate labor costs. It simply
 4
     requires minimum compensation and restricts action taken to reduce compensation. The
 5
     Ordinance is silent about other terms over which bargaining may occur. In fact, in response to the
 6
     Ordinance, PCC Community Markets collectively bargained with its union to not only provide the
 7
 8   four dollar minimum compensation, but also negotiated other substantive terms including: new

 9   curbside pickup services, providing quarantine pay and time off for employees who get diagnosed
10   with COVID-19, as well as other safety provisions. 12 This is an obvious example that an equitable
11
     bargaining process can exist against the backdrop of the Ordinance here.
12
             The California Grocers Association court did not fully assess the scope of NLRA
13
     preemption.13 As noted supra, there is a starting presumption that Congress did not intend to
14
15   preempt state laws reflecting traditional police power regulations, like those affecting employment

16   relationships. Norris, 512 U.S. at 252. This is true in the context of Machinist preemption, where

17   the Supreme Court held “[t]he evil Congress was addressing [under 29 U.S.C. §§ 157-158] was
18   entirely unrelated to local or federal regulation establishing minimum terms of employment.”
19
     Metro Life Ins. Co., 471 U.S. at 754 (emphasis supplied). Explained in detail,
20
             Neither inequality of bargaining power nor the resultant depressed wage rates were
21           thought [by Congress] to result from the choice between having terms of
             employment set by public law or having them set by private agreement. No
22
             incompatibility exists, therefore, between federal rules designed to restore the
23           equality of bargaining power, and state or federal legislation that imposes minimal

24
     12
25      PCC Community Markets Paying All Puget Sound Hourly Store Staff Additional $4 Per Hour Hazard Pay,
     https://tinyurl.com/yf7rw8wh (last visited March 1, 2021).
     13
26      The court also applied Bragdon beyond the limits set by the Ninth Circuit in Nunn. See Attachment A at pp. 6-7.



      OPP. TO MOT. FOR PRELIMINARY                                                                    Peter S. Holmes
      INJUNCTION– Page 9 of 24                                                                    Seattle City Attorney
                                                                                          701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                                        Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                            (206) 684-8200
             Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 15 of 48




 1          substantive requirements on contract terms negotiated between parties to labor
            agreements….
 2
     471 U.S. at 754. The California Grocers Association Order’s reasoning is inconsistent with
 3
     binding precedent. The court’s view would “further few of the purposes of” the NLRA because,
 4
     in allowing “unions and employers to bargain for terms of employment that state law forbids
 5
     employers to establish unilaterally” the rule “delegate[s] to unions and unionized employers the
 6
     power to exempt themselves from whatever state labor standards they disfavored.” Id. at 755
 7
     (internal quotation marks omitted)
 8
            As with Plaintiffs’ contention that their private contracts for labor are impaired by the
 9
     Ordinance (see infra), adopting the California Grocers Association order on this point would
10
     improperly preference Plaintiffs’ contracts over the public interest. Like minimum wage or any
11
     other minimum labor standards, the NLRA does not permit bargaining parties to go below those
12
     minimums. See, e.g., Barrentine., 450 U.S. 728, 740-741 (1981) (noting that “congressionally
13
     granted FLSA rights take precedence over conflicting provisions in a collectively bargained
14
     compensation arrangement”) (collecting cases). The portion of the California Grocers Association
15
     order implying that setting a minimum pay rate below which employers may not go could be
16
     preempted by the NLRA is contradicted by voluminous controlling Supreme Court and Ninth
17
     Circuit precedent. This Court should decline to extend that court’s reasoning.
18
            Plaintiffs cannot succeed on the merits of their claim for NLRA preemption. The hazard
19
20   pay required by the Ordinance applies to union and non-union employees, and is therefore

21   neutral toward the bargaining process and not preempted by the NLRA.
22          3. The Ordinance, subject to only rational basis review, does not violate equal
               protection guarantees.
23
24              a. The Ordinance is entitled to considerable deference.

25          The Ordinance is a just application of the City’s police powers regulating working
26


      OPP. TO MOT. FOR PRELIMINARY                                                        Peter S. Holmes
      INJUNCTION– Page 10 of 24                                                       Seattle City Attorney
                                                                              701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                            Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                (206) 684-8200
             Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 16 of 48




 1   conditions. See Motion to Dismiss, Dkt. 23 at pp. 5-10.          It is therefore a “legislative act[]
 2   ‘adjusting the burdens and benefits of economic life [that] come[s] to the Court with a presumption
 3
     of constitutionality.’” Vazquez v. Jan-Pro Franchising Int'l, Inc., __F.3d___, 2021 WL 403788,
 4
     at *9 (9th Cir. February 2, 2021) (slip copy) (quoting Usery v. Turner Elkhorn Mining Co., 428
 5
     U.S. 1, 15 (1976)) (alterations supplied). Indeed, where laws do not employ suspect classifications
 6
     or impinge on fundamental rights, courts “view constitutional challenges with the skepticism due
 7
 8   respect for legislative choices demands.” Levin v. Commerce Energy, Inc., 560 U.S. 413, 426

 9   (2010); Williamson v. Lee Optical of Oklahoma, Inc., 348 U.S. 483, 488–89 (1955)); see also
10   Ferguson v. Skrupa, 372 U.S. 726, 730 (1963) (“[C]ourts do not substitute their social and
11
     economic beliefs for the judgment of legislative bodies, who are elected to pass laws.”). Exercises
12
     of the local police power are entitled to even greater deference in the context of public health
13
     emergencies. See Motion to Dismiss, Dkt. 23 at pp. 7-9. “‘Under the pressure of great dangers,’
14
15   constitutional rights may be reasonably restricted ‘as the safety of the general public may

16   demand.’” In re Abbott, 954 F.3d 772, 778 (5th Cir. 2020) (alterations removed) (quoting

17   Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11, 29 (1905)).
18              b. Plaintiffs’ attempt to invoke heightened scrutiny fails.
19
            “[E]qual protection analysis requires strict scrutiny of a legislative classification only when
20
     the classification impermissibly interferes with the exercise of a fundamental right or operates to
21
     the peculiar disadvantage of a suspect class.” Massachusetts Bd. of Ret. v. Murgia, 427 U.S. 307,
22
23   312 (1976). Plaintiffs do not contend, nor could they, that the Ordinance employs suspect

24   classifications. Instead, they attempt to circumvent rational basis review—and cloak their baseless
25
26


      OPP. TO MOT. FOR PRELIMINARY                                                           Peter S. Holmes
      INJUNCTION– Page 11 of 24                                                          Seattle City Attorney
                                                                                 701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                               Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                   (206) 684-8200
              Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 17 of 48




 1   contract clause theory in equal protection language 14—by asserting that the Ordinance interferes
 2   with a fundamental right to contract, a position which has no support in modern-day jurisprudence.
 3
             While Plaintiffs maintain that “the right guaranteed by federal Contract Clause is
 4
     ‘fundamental,’” id., their reliance on nineteenth century cases for this proposition speaks volumes.
 5
     See id. at 9-10 (citing Fletcher v. Peck, 10 U.S. 87, 139 (1810); Hepburn v. Griswold, 75 U.S. 603,
 6
     623 (1869)). The notion that laws infringing on private contracts implicate fundamental rights
 7
 8   rests on a conception of private contractual rights that has not been the law since the 1930s. Dkt.

 9   23, at 14-15, 20; see West Coast Hotel v. Parrish, 300 U.S. 379, 392 (1937) (recognizing the
10   “power under the Constitution to restrict freedom of contract” as to labor contracts); see also
11
     Attachment A at p. 12 (rejecting an attempt to turn the contract clause into a fundamental right).
12
             Plaintiffs do not cite a single case where a court applied strict scrutiny to an equal protection
13
     claim based on a purported interference with contracts, and the City is aware of no such authority.
14
15   Again, at least one circuit court expressly declined to do so. Dkt. 23 at p. 20 (citing United States

16   v. Williams, 124 F.3d 411, 422 (3d Cir. 1997)). Instead, courts apply rational basis review to laws

17   regulating economic activity—including minimum wage legislation. Dkt. 23 at pp. 20-21; see,
18   e.g., RUI One Corp. v. City of Berkeley, 371 F.3d 1137, 1154 (9th Cir. 2004) (applying rational
19
     basis review in an equal protection challenge to minimum wage legislation, notwithstanding
20
     concurrent Contract Clause claim).
21
             Even if interference with private contracts triggered strict scrutiny, Plaintiffs’ spurious
22
23
24
     14
25      In denying the preliminary injunction in California Grocers Association, the court correctly expressed skepticism
     about the propriety of merging the standards of review for contract clause claims and equal protection. Attachment A
26   at pp. 12, 16.



      OPP. TO MOT. FOR PRELIMINARY                                                                      Peter S. Holmes
      INJUNCTION– Page 12 of 24                                                                     Seattle City Attorney
                                                                                            701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                                          Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                              (206) 684-8200
             Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 18 of 48




 1   argument that a minimum compensation standard impairs their members’ preexisting contracts for
 2   labor is meritless. Under long settled Supreme Court precedent, a law only unconstitutionally
 3
     impairs a contract if it “substantially impairs” a contract, and laws cannot substantially impair
 4
     contracts where they represent a continuation of pre-existing regulation. Dkt. 23, pp. 15-17; see
 5
     Sveen v. Melin, 138 S. Ct. 1815, 1821 (2018) (citing Allied Structural Steel Co. v. Spannaus, 438
 6
     U.S. 234, 244 (1978)) (acknowledging that substantial impairment is a “threshold” and so failure
 7
 8   to find substantial impairment may end the inquiry). Here, grocery stores are subject to extensive

 9   workplace regulation, including minimum wage laws (the Fair Labor Standards Act, Washington
10   Minimum Wage Act, and the City’s Minimum Wage Ordinance) and the City’s Wage Theft
11
     Ordinance (Seattle Mun. Code 14.20). The Ordinance, imposing a wage regulation very similar
12
     to the Minimum Wage and Wage Theft Ordinances that already apply to Plaintiffs’ members’
13
     employees, is not a substantial impairment of Plaintiffs’ contracts for labor.
14
15          Plaintiffs’ attempt to rely on Spannaus is particularly misplaced. Mot. at p. 10. Plaintiffs

16   cite Spannaus for the proposition that retroactive modification of any “compensation” substantially

17   impairs contracts for the purpose of the Contracts Clause. Id. This ignores the facts of Spannaus.
18   There, the Supreme Court considered a State law that regulated pension plans, requiring that they
19
     be properly funded. Spannaus, 438 U.S. at 238-39. The Court specifically held, “[t]he company…
20
     had no reason to anticipate that its employees’ pension rights could become vested except in
21
     accordance with the terms of the plan” and so their contracts were impaired by the law. Id. at 245-
22
23   246 (citing, inter alia, the Employee Retirement Income Security Act which prioritize plan policies

24   over state laws). Here, hourly wages paid to grocery employees are already extensively regulated
25   by minimum wage and other laws. Plaintiffs’ members could scarcely be said to have “no reason”
26


      OPP. TO MOT. FOR PRELIMINARY                                                          Peter S. Holmes
      INJUNCTION– Page 13 of 24                                                         Seattle City Attorney
                                                                                701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                              Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                  (206) 684-8200
              Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 19 of 48




 1   to anticipate that further regulation of their employees’ wages would occur.
 2           If any further justification were necessary, the Ordinance is constitutionally sound because
 3
     it addresses a “significant, legitimate public purpose,” and the means chosen to achieve that
 4
     purpose pass a rational basis test. Dkt. 23, pp. 17-19. In this case, the parties agree that the services
 5
     provided by grocery employees are critical to responding to ongoing public health crisis.
 6
     Certainly, responding to the pandemic qualifies as a “significant, legitimate, public purpose.” See
 7
 8   Home Bldg. & Loan Ass’n v. Blaisdell, 290 U.S. 398, 444 (1934) (upholding an eviction

 9   moratorium because, in part, it was an emergency law responding to the Great Depression); cf.
10   Energy Reserves Grp., Inc. v. Kansas Power & Light Corp., 459 U.S. 400, 417 (1983). The
11
     Ordinance’s method of responding to this public health crisis, mandating hazard pay for grocery
12
     employees, clearly meets the rational basis review to which it would be subject. See Energy
13
     Reserves, 459 U.S. 412-413 (“[u]nless the State itself is a contracting party . . . courts properly
14
15   defer to legislative judgment as to the necessity and reasonableness of a particular measure”); see

16   also Section IV.A.3.c infra

17           Perhaps recognizing that the Ordinance does not unconstitutionally impair contracts,
18   Plaintiffs suggest that the Ordinance need only implicate—not violate—state and federal
19
     protections against interference with contracts. See Mot. at p. 11 n. 1. Plaintiffs’ theory finds no
20
     support in the authorities Plaintiffs cite. In any event, the Court should reject this absurd
21
     proposition, which amounts to an impermissible end-run around modern-day Contracts Clause
22
23   jurisprudence. If Plaintiffs were correct, a plaintiff who co uld not make the requisite showing

24   under the Contracts Clause would nevertheless be entitled to strict scrutiny under the Equal
25   Protection Clause. Further, contrary to settled law, legislation concerning employment standards
26


      OPP. TO MOT. FOR PRELIMINARY                                                              Peter S. Holmes
      INJUNCTION– Page 14 of 24                                                             Seattle City Attorney
                                                                                    701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                                  Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                      (206) 684-8200
             Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 20 of 48




 1   would be subject to strict scrutiny on the basis that it “implicated” the Contracts Clause.
 2          In short, interference with private contractual agreements for purchasing labor does not
 3
     trigger heightened scrutiny under the Equal Protection Clause, and even if it did, strict scrutiny
 4
     would be unavailable here because the Ordinance does not unconstitutionally impair Plaintiffs’
 5
     contracts. The Ordinance is subject to rational basis review. Murgia, 427 U.S. at 312.
 6
                c. The Ordinance readily survives rational basis review.
 7
 8          Rational basis review is “the most relaxed and tolerant form of scrutiny under the Equal

 9   Protection Clause.” Dallas v. Stanglin, 490 U.S. 19, 26 (1989); see Dkt. 23 at p. 21 n. 19. A law
10   will survive rational basis review “if there is any reasonably conceivable state of facts that could
11
     provide a rational basis for the classification.” F.C.C. v. Beach Communications, Inc., 508 U.S.
12
     307, 313 (1993).
13
            Plaintiffs decry the lack of empirical support for Council’s stated purposes, maintaining
14
15   that the Ordinance will do nothing to protect public health, address economic security, or promote

16   retention of grocery workers. Mot. at pp. 11-13. There is no merit to this line of attack. Under

17   rational basis review, “a state action need not actually further a legitimate interest; it is enough
18   that the governing body ‘could have rationally decided that’ the action would further that interest.”
19
     Johnson v. Rancho Santiago Cmty. Coll. Dist., 623 F.3d 1011, 1031 (9th Cir. 2010) (quoting
20
     Minnesota v. Clover Leaf Creamery Co., 449 U.S. 456, 466 (1981)); see also F.C.C., 508 U.S. at
21
     313 (“[A] legislative choice is not subject to courtroom fact-finding and may be based on rational
22
23   speculation unsupported by evidence or empirical data.”). Here, Council undeniably had a rational

24   basis for the Ordinance.
25          Council rationally decided the Ordinance promotes public health. Higher pay equips
26


      OPP. TO MOT. FOR PRELIMINARY                                                           Peter S. Holmes
      INJUNCTION– Page 15 of 24                                                          Seattle City Attorney
                                                                                 701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                               Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                   (206) 684-8200
             Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 21 of 48




 1   workers to purchase more effective personal protective equipment and reduce reliance on public
 2   transit. See Rancho Santiago Cmty. Coll. Dist., 623 F.3d at 1031; Ordinance Section 1. JJ (finding
 3
     that hazard pay “improves the financial ability of grocery employees to access resources they need
 4
     to stay safe and healthy”). Council determined that increasing hourly pay improves economic
 5
     security among grocery workers. The Court should decline Plaintiffs’ invitation to engage in
 6
     “courtroom fact-finding” on whether the Ordinance rests on a sound economic analysis. The same
 7
 8   is true of Council’s intent to increase retention among grocery workers; hazard pay is a w idely

 9   recognized mechanism to retain workers in dangerous occupations. Plaintiffs ignore a fourth, and
10   unassailable, basis for the Ordinance: to compensate grocery workers for the serious—and
11
     potentially increasing—risk of exposure to COVID-19 at the workplace. See Ordinance, Section
12
     HH. Council rationally could have determined that these risks entitled such workers to hazard
13
     pay. Indeed, some of Plaintiffs’ members made the same determination when they voluntarily
14
15   provided “hero pay” to their employees.

16          Plaintiffs also attack the Ordinance on the ground that it applies only to grocers of a certain

17   size and does not extend to other frontline workers. Mot. at pp. 11-12. But line-drawing of this
18   nature is “‘virtually unreviewable, since the legislature must be allowed leeway to approach a
19
     perceived problem incrementally.’” RUI One Corp., 371 F.3d at 1155 (quoting F.C.C., 508 U.S.
20
     at 316). “Evils in the same field may be of different dimensions and proportions, requiring
21
     different remedies. Or so the legislature may think. Or the reform may take one step at a time,
22
23   addressing itself to the phase of the problem which seems most acute to the legislative mind.”

24   Williamson, 348 U.S. at 489. And “[i]t is legitimate and rational for the City to set minimum
25   wage[s] based on economic factors, such as the ability of employers to pay those wages.” Int'l
26


      OPP. TO MOT. FOR PRELIMINARY                                                           Peter S. Holmes
      INJUNCTION– Page 16 of 24                                                          Seattle City Attorney
                                                                                 701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                               Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                   (206) 684-8200
              Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 22 of 48




 1   Franchise Ass'n, Inc. v. City of Seattle, 803 F.3d 389, 407 (9th Cir. 2015).
 2           Plaintiffs’ reliance on Fowler Packing Company, Inc. v. Lanier, 844 F.3d 809, 815 (9th
 3
     Cir. 2016) is misplaced. The court in Fowler readily acknowledged that courts “defer to
 4
     legislatures in the necessary process of regulatory line drawing,” that rational basis review is not
 5
     “a license for courts to judge the wisdom, fairness, or logic of legislative choices,” and that if
 6
     courts “find a plausible reason” for a challenged action, their “inquiry is at an end.” Id. at 815
 7
 8   (internal quotation marks and alterations omitted). In Fowler, however, the challenged legislation

 9   could not withstand rational basis review because the court “could conceive of no other reason
10   why the California legislature would choose to carve out three employers [from a law benefiting
11
     employers] other than to respond to the demands of a political constituent.” Id. (emphasis
12
     supplied).15 Here, in stark contrast, “plausible” bases abound for Council’s decision to require
13
     hazard pay for a class of essential workers facing documented health and safety risks.
14
15           Finally, Plaintiffs contend that the Ordinance fails even rational basis review on account of

16   the “purely political justification for its passage.” Mot. at 13. The protections in the Ordinance

17   apply to union and non-union grocers alike, belying Plaintiffs’ notion that the legislation was
18   merely a political favor. See Mot. at 13. Even if Council’s motivations were “purely political”
19
     and its stated rationales mere pretext, the Ordinance still withstands scrutiny. “[I]t is entirely
20
     irrelevant for constitutional purposes whether the conceived reason for the challenged distinction
21
     actually motivated the legislature.” F.C.C., 508 U.S. at 315; RUI One Corp. (rejecting equal
22
23
24
     15
25     Plaintiffs also rely on Ketcham v. King County Medical Service Corporation, 81 Wn.2d 565, 576 (1979) for the
     unremarkable proposition that “legislatures may not draw arbitrary lines.” Mot. at 13. Ketcham is inapposite, as it
26   did not involve Equal Protection claims. 81 Wn.2d at 567.



      OPP. TO MOT. FOR PRELIMINARY                                                                     Peter S. Holmes
      INJUNCTION– Page 17 of 24                                                                    Seattle City Attorney
                                                                                           701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                                         Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                             (206) 684-8200
               Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 23 of 48




 1   protection challenge to minimum-wage law despite plaintiff’s contention that city’s stated reasons
 2   for challenged legislation “were not the real reasons” and that city council “was instead motivated
 3
     by a desire to help in the unionization campaign”).
 4
              Because the Ordinance is subject to nothing more than rational basis review, and because
 5
     it readily meets this standard, Plaintiffs are unlikely to prevail on their Equal Protection claim.16
 6
                   d. Washington’s Privileges and Immunities Clause does not command a different
 7
                      result.
 8
              Plaintiffs’ discussion of Washington “equal protection provisions” reflects a gross
 9
     misunderstanding of Washington law. See Mot. at 10. Plaintiffs do not so much as mention the
10
11   relevant constitutional provision, Article I, section 12. See id. at 8 (referencing nonexistent

12   provision of Washington Constitution) & 10 (discussing “Washington’s equal protection

13   provisions” generally). Instead, Plaintiffs merely assert that the Washington Constitution extends
14   broader protections than its federal counterpart. Id. at 10.
15
              But Article I, section 12 generally provides the same protections, and requires the same
16
     analysis, as the federal Equal Protection Clause. Martinez-Cuevas v. DeRuyter Bros. Dairy, Inc.,
17
     196 Wash.2d 506, 518-19 (2020); see Dkt. 23 at pp. 23-24. An independent analysis is required
18
19   only when “a law implicates a ‘privilege or immunity’ as defined in our early cases distinguishing

20   the fundamental rights of state citizenship.’” Martinez-Cuevas, 196 Wash.2d at 518-19. The

21   Ordinance does not come within this exception because Plaintiffs have identified no fundamental
22
     right of state citizenship at play here. Plaintiffs point to no authority that would allow the Court
23
24
     16
25      Even if the Court were inclined to apply strict scrutiny, Plaintiffs would be unlikely to prevail on the merits. Because
     it targets a class of workers who face unique and documented risks in the workplace, the Ordinance is narrowly tailored
26   to serve a compelling governmental interest. See., e.g., Grutter v. Bollinger, 539 U.S. 306, 326 (2003).



      OPP. TO MOT. FOR PRELIMINARY                                                                           Peter S. Holmes
      INJUNCTION– Page 18 of 24                                                                          Seattle City Attorney
                                                                                                 701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                                               Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                                   (206) 684-8200
              Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 24 of 48




 1   to conclude that “legislative interference with existing contracts” implicates a fundamental right
 2   of state citizenship under Article I, section 12. See generally Mot. at 10; see also Dkt. 23 at pp.
 3
     23-24. Indeed, because the contract clauses under the state and federa l constitutions are
 4
     coextensive, modern jurisprudence rejecting Lochner-era conceptions of private contracts
 5
     forecloses an independent analysis under Article I, section 12.17
 6
          B. Plaintiffs have not established irreparable harm in the absence of an injunction.
 7
 8           Plaintiffs fall far short of establishing a likelihood of irreparable harm without an

 9   injunction. Cf. Mot. at p. 14 (citing American Trucking Ass’ns, Inc. v. City of Los Angeles, 559
10   F.3d 1046, 1058 (9 th Cir. 2009)). “Irreparable harm is traditionally defined as harm for which
11
     there is no adequate legal remedy, such as an award of damages.” Arizona Dream Act Coalition
12
     v. Brewer, 757 F.3d 1053, 1068 (9th Cir. 2014). Conclusory or speculative allegations are
13
     insufficient to establish a likelihood of irreparable harm. Herb Reed Enters, LLC v. Fla. Entm’t
14
15   Mgmt., 736 F.3d 1239, 1250 (9th Cir. 2013); see Caribbean Marine Servs. Co. v. Baldrige, 844

16   F.2d 668, 674 (9th Cir. 1988) (“Speculative injury does not constitute irreparable injury sufficient

17   to warrant granting a preliminary injunction.”). Instead, “a plaintiff must demonstrate immediate
18   threatened injury as a prerequisite to preliminary injunctive relief.” Boardman v. Pacific Seafood
19
     Group, 822 F.3d 1011, 1022 (9th Cir. 2016) (quoting Caribbean Marine Servs. Co., Inc., 844 F.2d
20
     at 674) (emphasis in original).
21
22
23
     17
24     Even if the Ordinance implicated a fundamental right for purposes of Article I, section 12, Plaintiffs would be
     unlikely to succeed on the merits, because there is a “reasonable ground” for the distinction between grocery
25   employers and other businesses. Martinez-Cuevas, 196 Wash.2d at 519, 523. At the very least, it is beyond dispute
     that providing additional pay to grocery workers helps compensates these workers for the well-documented hazards
26   they face.



      OPP. TO MOT. FOR PRELIMINARY                                                                    Peter S. Holmes
      INJUNCTION– Page 19 of 24                                                                   Seattle City Attorney
                                                                                          701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                                        Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                            (206) 684-8200
               Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 25 of 48




 1            Plaintiffs allege only speculative, primarily economic harms. 18 Mot. at pp. 14-15; see
 2   Declaration of Michael Sandberg (“Sandberg Decl.”) at ¶ 3; Declaration of Stephen Mullen at ¶ 3;
 3
     Declaration of Tammie Hetrick (“Hetrick Decl.”) at ¶¶ 6, 9; Declaration of Teresa Robbs (“Robbs
 4
     Decl.”) at ¶¶ 2-5. The principal harms cited by Plaintiffs are monetary, in the form of additional
 5
     compensation they must pay under the Ordinance. See, e.g., Sandberg Decl. at ¶ 3. It is well
 6
     settled that monetary injury does not amount to irreparable in the context of a preliminary
 7
 8   injunction. L.A. Mem’l Coliseum Comm’n v. Nat’l Football League, 634 F.2d 1197, 1202 (9th

 9   Cir. 1980); East Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1280 (9th Cir. 2020). “The
10   key word in this consideration is irreparable. Mere injuries, however substantial, in terms of
11
     money, time and energy necessarily expended … are not enough.” Sampson v. Murray, 415 U.S.
12
     61, 90 (1974) (internal quotation marks and citation omitted, emphasis supplied). 19
13
              Further, Plaintiffs’ assertions about “reputational harm” and loss of “goodwill” are
14
15   speculative and based only on conclusory statements. Mot. at p. 14. The CEO for Plaintiff

16   Washington Food Industry Association, who is not herself the owner or operator of any grocery

17   store, postulates that referring to the mandated pay as “hazard pay” will cause people to believe
18   that grocery stores are “hazardous.” Hetrick Decl. at ¶ 9. Unsurprisingly, Plaintiffs offer no
19
     support for these vague allegations of reputational harm—which defy common sense in the context
20
21
22
     18
        To the extent that Plaintiffs seek to elevate their constitutional claims to the level of irreparable harm, they have no
23   basis to do so. See Sierra Club v. Trump, 379 F. Supp. 3d 883, 905 (N.D. Cal. 2019), aff’d, 963 F.3d 874, 925 (9th
     Cir. 2020), cert. petition filed, No. 20-138 (Aug. 7, 2020) (citing American Trucking Ass’ns, 559 F.3d at 1058-1059)
24   (Under the “theory of irreparable harm” adopted in American Trucking, “Plaintiffs must demonstrate some likely
     irreparable harm in the absence of a preliminary injunction barring the challenged action, an d not simply a
25   constitutional violation”).
     19
        Though Plaintiffs’ claims lack all merit, whatever harm they may have suffered could be fully remediated by money
26   damages, and as such, does not warrant an immediate injunction.



      OPP. TO MOT. FOR PRELIMINARY                                                                           Peter S. Holmes
      INJUNCTION– Page 20 of 24                                                                          Seattle City Attorney
                                                                                                 701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                                               Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                                   (206) 684-8200
               Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 26 of 48




 1   of the commonly understood risks facing grocery workers. Consequently, they are simply too
 2   speculative to constitute an irreparable injury or justify the extraordinary relief. See, e.g., Mirina
 3
     Corp. v. Marina Biotech, 770 F. Supp. 2d 1153, 1162 (W.D. Wash. 2011) (refusing to enter a
 4
     preliminary injunction where the plaintiff “entirely failed to submit any proof beyond speculation
 5
     as to its reputation or goodwill in the relevant market… leav[ing] the court with no basis upon
 6
     which to evaluate any intangible harm”).
 7
 8            Also undercutting Plaintiffs’ assertion of irreparable harm is the fact that some of its

 9   members, including Kroger, 20 PCC Community Markets, 21 and Trader Joe’s,22 currently provide
10   or previously provided some amount of “hero pay” on their own volition. When Kroger ended its
11
     “hero pay,” it was reported that Kroger’s CEO received $21.1 million in compensation for 2019,
12
     compared to the typical worker, who took home less than $27,000 in pay and benefits. 23 While
13
     Plaintiffs malign the “widely-publicized public policy report” cited in the Ordinance’s findings.
14
15   Mot. at p. 1, other publicly available information corroborates the Ordinance’s findings—that

16   Kroger has notched record earnings during the pandemic. 24 In any event, grocery businesses’

17   voluntary action to provide hazard pay to their frontline employees casts serious doubt on the
18   magnitude and irreparable nature of the harm Plaintiffs’ members purportedly face.
19
               Despite the skyrocketing profits the pandemic has brought to the grocery industry,
20
21
     20
        See Kroger to close two more stores after workers get “hazard pay”, https://tinyurl.com/1ar1h8tg (last visited
22   March 1, 2021); Some grocery workers “scared to death” to return to work, https://tinyurl.com/dr3xtupj (last visited
     March 1, 2021).
23   21
        Id. (PCC Community Markets extending four dollar increase to all of its nearly 1,500 employees in its 15 locations,
     beyond the eight stores within Seattle) (last visited March 1, 2021).
24   22
        Id. (Trader Joe’s raising pay by four dollars an hour for its workers nationwide) (last visited March 1, 2021).
     23
         CEO pay at Tenet Healthcare, Kroger, other firms comes under microscope as companies cut costs,
25   https://tinyurl.com/r0witoff (last visited March 1, 2021).
     24
        Kroger to close more stores instead of giving workers hazard pay, https://tinyurl.com/ez0hp0hr (last visited March
26   1, 2021).



      OPP. TO MOT. FOR PRELIMINARY                                                                       Peter S. Holmes
      INJUNCTION– Page 21 of 24                                                                      Seattle City Attorney
                                                                                             701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                                           Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                               (206) 684-8200
              Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 27 of 48




 1   Plaintiffs attempt to paint the impending closures of two grocery stores, operated by member-QFC,
 2   as evidence of irreparable harm. See Robbs Decl. at ¶ 2-5.25 The Court should disregard Plaintiffs’
 3
     self-serving, eleventh-hour declaration to this effect, as it rests entirely on speculation. See Herb
 4
     Reed Enters, LLC., 736 F.3d at 1250. But even if the Court credits these allegations, Plaintiffs
 5
     cannot escape the reality that the two closing stores were “underperforming” long before the
 6
     Ordinance. See Robbs Decl. at ¶¶-4-5.26 Indeed, QFC acknowledges that it spent between
 7
 8   $300,000 and $600,000 across the two planned store closures on “remodels in the last few years,”

 9   admitting that the two stores were “the most expensive to operate.” 27 Kroger’s Regional CFO
10   even concedes that one of the closing stores “has been unprofitable during the pandemic,” Robbs
11
     Decl. at ¶ 4, suggesting that its premature closure may improve Kroger’s bottom line. In any event,
12
     these operational decisions have occurred at a time when QFC’s parent company, Kroger, bought
13
     back $989 million in stock, with the board authorizing an extra $1 billion in share repurchases. 28
14
15   Plaintiffs’ attempt to scapegoat the law for actions that QFC was already planning to take is

16   disingenuous and unfair to its essential workers.

17           The City is aware of no authority suggesting that a discretionary business closure—much
18   less a mere acceleration of a closure that was already slated to occur—constitutes a harm for which
19
     there is no adequate legal remedy. Particularly in the face of record earnings, Kroger had ample
20
21
     25
        Signed on February 22, this declaration was not filed until February 26, 2021—the eve of the filing deadline for
22   the City’s Opposition to Plaintiffs’ Motion. The City reserves the right to supplement its Opposition to further
     respond to this late-filed declaration.
23   26
        See also QFC to close two Seattle stores, blames city's new $4 hazard pay law, https://tinyurl.com/4xylhp6s (last
     visited March 1, 2021).
     27
24      Seattle QFC store closures will affect 109 employees, https://tinyurl.com/96g8lkfe (last visited March 1, 2021);
     QFC says will lay off 109 workers in Seattle hazard pay closures including 15th Ave E store,
25   https://tinyurl.com/ch3d020t (last visited March 1, 2021).
     28
        Kroger Closing More Stores: Here’s Which Seattle Locations Are Shuttering, https://tinyurl.com/gwe697f4, (last
26   visited March 1, 2021).



      OPP. TO MOT. FOR PRELIMINARY                                                                      Peter S. Holmes
      INJUNCTION– Page 22 of 24                                                                     Seattle City Attorney
                                                                                            701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                                          Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                              (206) 684-8200
             Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 28 of 48




 1   other options to absorb the increased labor costs associated with the Ordinance. Allocating
 2   financial burdens across capital, labor, and operational costs in response to a local regulation,
 3
     however substantial, is not sufficient to demonstrate irreparable harm. See Sampson, 415 U.S. 61,
 4
     90 (1974). And purely economic harms are not the type of “irreparable injury” necessary to
 5
     support a preliminary injunction. See, e.g., Rent-A-Ctr., Inc. v. Canyon Television & Appliance
 6
     Rental, Inc., 944 F.2d 597, 603 (9th Cir. 1991). Because Plaintiffs cannot show irreparable harm
 7
 8   in the absence of an injunction, this Court must deny the Motion.

 9      C. The balance of equities and the public interest favors of the City.
10          Plaintiffs’ only argument regarding the equities or public interest dimension of their request
11   for a preliminary injunction is that, should the Ordinance later be invalidated, their members would
12   have to individually pursue damages against the City. Mot. at p. 15. Whatever “public” interest
13   is served by prioritizing the convenience of some grocery stores in bringing future lawsuits is
14   dwarfed by the public interest served by leaving the Ordinance in place.
15          Where the government is a party to motion for preliminary injunction, the balance of the
16   equities and the public interest merge into a single factor. Drakes Bay Oyster Co. v. Jewell, 747
17   F.3d 1073, 1092 (9 th Cir. 2014). Indeed “[i]n exercising their sound discretion, courts of equity
18   should pay particular regard for the public consequences in employing the extraordinary remedy
19   of injunction.” Weinberger v. Romero–Barcelo, 456 U.S. 305, 312 (1982). The public interest
20   and equities are undeniably served by allowing an ordinance enacted to protect the health, safety,
21   and welfare to ensure minimum wage payment to essential grocery workers to go into effect during
22   the pendency of a public emergency. Exercising its police powers, the City acted to support and
23   protect grocery store employees, critical frontline workers since the start of the pandemic, who are
24   increasingly vulnerable to COVID-19 exposure and continue to provide a crucial service to the
25   community. The Council found that hazard pay would compensate those grocery employees for
26


      OPP. TO MOT. FOR PRELIMINARY                                                           Peter S. Holmes
      INJUNCTION– Page 23 of 24                                                          Seattle City Attorney
                                                                                 701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                               Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                   (206) 684-8200
               Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 29 of 48




 1   the risks they take, permit the employees to access resources they need to stay safe and healthy,
 2   improve retention of those workers, and support community access to safe and healthy food, and
 3   immediately address a critical public health threat. Ordinance, Section 1, EE, GG, HH, JJ. And
 4   some grocery stores have embraced the requirements of the Ordinance, voluntarily providing
 5   hazard pay to their employees.
 6          The COVID-19 pandemic has forced grocery workers to risk their lives or their loved ones’
 7   lives on a daily basis, simply to maintain their livelihoods and supply their communities with food.
 8   The overwhelming public interest in providing appropriate compensation to this class of workers
 9   vastly outweighs a potential dip in Plaintiffs’ members’ record profits.
10
                                             V.     CONCLUSION
11
12          Plaintiffs have not justified their request for the extraordinary remedy they seek. There is

13   no likelihood that Plaintiffs’ claims will succeed on their merits as they are contradicted by nearly

14   a century of settled law; and, in any event, Plaintiffs face only temporary, legally addressable

15   harms. Further, the balance of equities and the public interest must be strongly in favor of

16   protecting workers and the public. This Court should reject Plaintiffs’ invitation to resuscitate

17   nineteenth century jurisprudence and privilege their private contracts over the City’s routine

18   exercise of its power to protect public health, safety, and welfare. Plaintiffs’ Motion should be

19   denied.

20
21
22
23
24
25
26


      OPP. TO MOT. FOR PRELIMINARY                                                           Peter S. Holmes
      INJUNCTION– Page 24 of 24                                                          Seattle City Attorney
                                                                                 701 Fifth Avenue, Suite 2050
      Northwest Grocery Association et al. v. City of                               Seattle, WA 98104-7095
      Seattle 2:21-cv-00142                                                                   (206) 684-8200
            Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 30 of 48




 1
 2         Respectfully submitted this 1st day of March, 2021
 3                                         CITY OF SEATTLE
 4
                                           PETER S. HOLMES
 5                                         Seattle City Attorney

 6                                         By ___s/ Jeremiah Miller________
 7
                                               Jeremiah Miller, WSBA # 40949
 8                                             Assistant City Attorney
                                               Phone: 206-256-5495
 9                                             Fax: 206-684-8284
                                               jeremiah.miller@seattle.gov
10
                                               Erica Franklin, WSBA #43477
11
                                               Assistant City Attorney
12                                             Phone: 206-733-9309
                                               Fax: 206-684-8284
13                                             erica.franklin@seattle.gov
14                                             Derrick De Vera, WSBA #49954
                                               Assistant City Attorney
15
                                               Phone: 206-386-0083
16                                             Fax: 206-684-8284
                                               derrick.devera@seattle.gov
17
                                               Seattle City Attorney’s Office
18                                             701 Fifth Avenue, Suite 2050
19                                             Seattle, WA 98104

20
                                           Attorneys for Defendant City of Seattle
21
22
23
24
25
26


     OPP. TO MOT. FOR PRELIMINARY                                                       Peter S. Holmes
     INJUNCTION                                                                     Seattle City Attorney
                                                                            701 Fifth Avenue, Suite 2050
     Northwest Grocery Association et al. v. City of                           Seattle, WA 98104-7095
     Seattle 2:21-cv-00142                                                               (206) 684-8200
Case 2:21-cv-00142-JCC Document 25 Filed 03/01/21 Page 31 of 48




                 Attachment A
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                             Document
                                 Document
                                      41 Filed
                                          25 Filed
                                               02/25/21
                                                    03/01/21
                                                         PagePage
                                                              1 of 17
                                                                    32 of
                                                                       Page
                                                                          48 ID #:947




 1                                                                                           O
 2
 3
 4
 5
 6
 7
 8                        United States District Court
 9                        Central District of California
10
11   CALIFORNIA GROCERS                            Case № 2:21-cv-00524-ODW (ASx)
     ASSOCIATION,
12
                         Plaintiff,                ORDER DENYING PRELIMINARY
13
           v.                                      INJUNCTION [18]
14
15
     CITY OF LONG BEACH,

16                       Defendant.

17
     UNITED FOOD & COMMERCIAL
18   WORKERS LOCAL 324,
19                       Intervenor.
20
21                                     I.   INTRODUCTION
22         The COVID-19 pandemic has been awful. In an effort to avoid illness, permanent
23   health damage, and death, we have lived in a state of quarantine for an entire year and
24   counting. Meanwhile, certain workers deemed “essential” have continued to work in
25   roles that do not practically permit quarantining from others. For example, grocery
26   workers have served an essential function by keeping stores open, stocked, and
27   sanitized, despite the perils of working frequently within six feet of the general public.
28
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                             Document
                                 Document
                                      41 Filed
                                          25 Filed
                                               02/25/21
                                                    03/01/21
                                                         PagePage
                                                              2 of 17
                                                                    33 of
                                                                       Page
                                                                          48 ID #:948




 1         This case concerns the Premium Pay for Grocery Workers Ordinance
 2   (“Ordinance”), recently enacted by Defendant City of Long Beach (“City”), which
 3   mandates that all grocery workers in the area must be paid four dollars ($4.00) more
 4   than their hourly wage, for a period of at least 120 days.         (See Compl. Ex. A
 5   (“Ordinance”), ECF No. 2.) The Ordinance also prohibits employers from reducing
 6   compensation or limiting a worker’s earning capacity, so employers cannot directly
 7   circumvent the Ordinance’s effect by lowering the dials on wages or hours.
 8         Plaintiff California Grocers Association (“CGA”) brings this action against the
 9   City, arguing that the Ordinance is invalid under federal and constitutional law. (See
10   Compl., ECF No. 2.) Presently before the Court is CGA’s request for a preliminary
11   injunction stopping the enforcement of the Ordinance. (See Ex Parte Appl. for Temp.
12   Restraining Order (“Application” or “Appl.”), ECF No. 18; Min. Order Denying Appl.
13   (“Min. Order”), ECF No. 22 (denying ex parte application for a TRO but setting hearing
14   to consider a preliminary injunction).) The preliminary injunction issue has been fully,
15   if not excessively, briefed. (See Appl.; Opp’n to Appl. (“Opp’n”), ECF No. 20; Suppl.
16   Opp’n to Mot. Prelim. Inj. (“Suppl. Opp’n”), ECF No. 24; Reply ISO Mot. Prelim. Inj.
17   (“Reply”), ECF No. 26.) On February 23, 2021, the Court took the matter under
18   submission after thorough oral arguments. (Minutes, ECF No. 40.) For the reasons that
19   follow, CGA’s motion for a preliminary injunction is DENIED. (ECF No. 18.)
20                                    II.   BACKGROUND
21         The City enacted the Ordinance on January 19, 2021. (See Compl. ¶ 5.) The
22   Ordinance “aims to protect and promote the public health, safety, and welfare during
23   the new coronavirus 19 (COVID-19) emergency by requiring grocery stores to provide
24   premium pay for grocery workers performing work in Long Beach.” (Ordinance
25   § 5.91.005.) It also acknowledges that “[g]rocery workers face magnified risks of
26   catching or spreading the COVID-19 disease because the nature of their work involves
27   close contact with the public, including members of the public who are not showing
28   symptoms of COVID-19 but who can spread the disease.” (Id.) Thus, the Ordinance




                                                2
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                             Document
                                 Document
                                      41 Filed
                                          25 Filed
                                               02/25/21
                                                    03/01/21
                                                         PagePage
                                                              3 of 17
                                                                    34 of
                                                                       Page
                                                                          48 ID #:949




 1   contemplates that “premium pay better ensures the retention of these essential workers
 2   who are on the frontlines of this pandemic,” and that grocery workers “are deserving of
 3   fair and equitable compensation for their work.” (Id.)
 4         In pertinent part, the Ordinance provides:
 5          “Hiring entities shall provide each grocery worker with premium pay
 6            consisting of an additional Four Dollars ($4.00) per hour for each hour
 7            worked.” (Id. § 5.91.050(A).)
 8          “Hiring entities shall provide the [$4.00 premium pay] for a minimum of one
 9            hundred twenty (120) days from the effective date of th[e] Ordinance.” (Id.
10            § 5.91.050(B); see also id § 5.91.050(C) (“Unless extended by City Council,
11            this ordinance shall expire in one hundred twenty (120) days.”).)
12          “No hiring entity shall, as a result of this Ordinance going into effect . . .
13            [1] Reduce a grocery worker’s compensation; [or 2] Limit a grocery worker’s
14            earning capacity.” (Id. § 5.91.060(A).)
15          “‘Grocery worker’ means a worker employed directly by a hiring entity at a
16            grocery store. Grocery worker does not include managers, supervisors[,] or
17            confidential employees.” (Id. § 5.91.020.)
18          “‘Grocery store’ means a store that devotes seventy percent (70%) or more of
19            its business to retailing a general range of food products, which may be fresh
20            or packaged.” (Id. § 5.91.020.)
21          “‘Hiring entity’ means a grocery store that employs over three hundred (300)
22            grocery workers nationally and employs more than fifteen (15) employees per
23            grocery store in the City of Long Beach.” (Id. § 5.91.020.)
24          “The provisions of this Ordinance are declared to be separate and severable.
25            If any clause, sentence, paragraph, subdivision, section, subsection, or
26            portion . . . , or the application thereof . . . is held to be invalid, it shall not
27            affect the validity of the remainder of this Ordinance, or the validity of its
28            application to other persons or circumstances.” (Id. § 5.91.150.)




                                                  3
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                             Document
                                 Document
                                      41 Filed
                                          25 Filed
                                               02/25/21
                                                    03/01/21
                                                         PagePage
                                                              4 of 17
                                                                    35 of
                                                                       Page
                                                                          48 ID #:950




 1          The day after the Ordinance was enacted, CGA brought this action “on behalf of
 2   its members who are grocery store employers.” (Compl. ¶ 12.) CGA’s members
 3   “operate grocery stores in the City that employ members of a specific labor union,
 4   United Commercial Food Workers International, Local 324 (‘UCFW 324’), and those
 5   employees are parties to collective bargaining agreements that govern the terms of their
 6   employment, including wage scales.”1 (Compl. ¶ 13.) Now, CGA seeks a preliminary
 7   injunction to enjoin enforcement of the Ordinance. (See Appl.; Reply.)
 8                                    III.     LEGAL STANDARD
 9          A preliminary injunction is “an extraordinary remedy that may only be awarded
10   upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res.
11   Def. Council, Inc., 555 U.S. 7, 22 (2008); see also Fed. R. Civ. P. 65 (governing the
12   issuance of preliminary injunctions). “An injunction is an exercise of a court’s equitable
13   authority,” which should not be invoked as a matter of course, but “only after taking
14   into account all of the circumstances that bear on the need for prospective relief.”
15   Salazar v. Buono, 559 U.S. 700, 714 (2010).
16          To obtain a preliminary injunction, the moving party must establish: (1) a
17   likelihood of success on the merits; (2) a likelihood of irreparable harm to the moving
18   party in the absence of preliminary relief; (3) that the balance of equities tips in favor
19   of the moving party’s favor; and (4) that an injunction is in the public interest. Am.
20   Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009)
21   (quoting Winter, 555 U.S. at 20).
22                                           IV.   DISCUSSION
23          A preliminary injunction is not warranted because CGA fails to establish a
24   likelihood of success on the merits. CGA asserts five causes of action, each for
25   declaratory and injunctive relief against enforcement of the Ordinance, based on:
26   (1) NLRA preemption, (2) the Equal Protection Clause of the U.S. Constitution, (3) the
27   1
       UCFW 324 sponsored the Ordinance’s passing, and the parties have stipulated for UCFW 324 to
28   intervene as a Defendant in this action, notwithstanding the present motion for preliminary injunction
     between CGA and the City. (Id. ¶ 16; see Order Granting Mot. to Intervene, ECF No. 36.)



                                                       4
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                             Document
                                 Document
                                      41 Filed
                                          25 Filed
                                               02/25/21
                                                    03/01/21
                                                         PagePage
                                                              5 of 17
                                                                    36 of
                                                                       Page
                                                                          48 ID #:951




 1   Equal Protection Clause of the California Constitution, (4) the Contracts Clause of the
 2   U.S. Constitution, and (5) the Contracts Clause of the California Constitution,
 3   respectively. (See Compl.)
 4   A.    NLRA Preemption (First Cause of Action)
 5         First, the Court considers whether CGA has established a likelihood of success
 6   on its preemption claim, whereby it alleges the Ordinance is preempted by the National
 7   Labor Relations Act, 29 U.S.C. §§ 151–69 (“NLRA”). (See Compl. ¶¶ 22–30.)
 8         “The NLRA—the federal architecture that governs relations between labor and
 9   management, for example, union organizing, collective bargaining, and conduct of
10   labor disputes—has no express preemption provision.” Am. Hotel & Lodging Ass’n v.
11   City of Los Angeles, 834 F.3d 958, 963 (9th Cir. 2016) [hereinafter AHLA] (citing
12   29 U.S.C. §§ 151–69; Chamber of Commerce v. Brown, 554 U.S. 60, 65 (2008)).
13   “Nonetheless, the Supreme Court has recognized two implicit preemption mandates:
14   Garmon preemption and Machinists preemption.” Id. (citing Brown, 554 U.S. at 65).
15   In this case, CGA relies solely on a theory of Machinists preemption, which “prohibits
16   states from restricting a ‘weapon of self-help,’ such as a strike or lock-out.” AHLA,
17   834 F.3d at 963 (quoting Lodge 76, Int’l Ass’n of Machinists v. Wis. Emp’t Rels.
18   Comm’n, 427 U.S. 132, 146 (1976) [Machinists]).             The policy underlying the
19   Machinists preemption is that “Congress left these self-help tools unregulated to allow
20   tactical bargaining decisions ‘to be controlled by the free play of economic forces.’” Id.
21   (quoting Machinists, 427 U.S. at 140).
22         Generally, “the NLRA is concerned with ensuring an equitable bargaining
23   process, not with the substantive terms that may emerge from such bargaining.” Fort
24   Halifax Packing Co., Inc. v. Coyne, 482 U.S. 1, 20 (1987) (emphasis added) (citing
25   Metro. Life Ins. Co. v. Massachusetts, 471 U.S. 724, 754 (1985)). “Thus, the mere fact
26   that a state statute pertains to matters over which the parties are free to bargain cannot
27   support a claim of pre-emption . . . .” Id. at 21 (citing Malone v. White Motor Corp.,
28   435 U.S. 497, 504–05 (1978)) (rejecting preemption argument for statute requiring a




                                                 5
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                             Document
                                 Document
                                      41 Filed
                                          25 Filed
                                               02/25/21
                                                    03/01/21
                                                         PagePage
                                                              6 of 17
                                                                    37 of
                                                                       Page
                                                                          48 ID #:952




 1   severance payment for employees who lacked express severance contracts); see also
 2   Metro. Life Ins., 471 U.S. at 754 (rejecting preemption argument for law requiring
 3   minimum mental health care benefits under insurance policies and employee healthcare
 4   plans); AHLA, 834 F.3d at 963–66 (rejecting preemption argument for ordinance setting
 5   higher minimum wage and paid leave requirements for hotel workers). Indeed, this
 6   “general principle that governments can pass minimum labor standards pursuant to their
 7   police power without running afoul” of the NLRA is well established. Am. Hotel &
 8   Lodging Ass’n v. City of Los Angeles, 119 F. Supp. 3d 1177, 1187 (C.D. Cal. 2015),
 9   aff’d, AHLA, 834 F.3d at 958.
10         However, “in extreme cases, substantive requirements could be so restrictive as
11   to virtually dictate the results of the collective bargaining and self-organizing process,”
12   in which case the Machinists preemption may apply. Id. (emphasis added) (internal
13   quotation marks and brackets omitted) (quoting Chamber of Com. of U.S. v. Bragdon,
14   64 F.3d 497, 501 (9th Cir. 1995)). “The question then becomes the extent of the
15   substantive requirements that a state may impose on the bargaining process.” Bragdon,
16   64 F.3d at 501–02 (finding ordinance preempted where it “affect[ed] the bargaining
17   process in a much more invasive and detailed fashion than the isolated statutory
18   provisions of general application approved in Metropolitan Life and Fort Halifax”). In
19   other words, “state action that intrudes on the mechanics of collective bargaining is
20   preempted, but state action that sets the stage for such bargaining is not.” AHLA,
21   834 F.3d at 964–65 (holding minimum labor standards not preempted where they
22   “alter[ed] the backdrop of negotiations, not the mechanics of collective bargaining”).
23         Here, CGA argues that the Ordinance unlawfully alters the mechanics of
24   collective bargaining, notwithstanding the fact that minimum labor standards are
25   generally not preempted by the NLRA. As articulated by CGA:
26         [T]he Ordinance requires a very specific increase ($4/hour) in the baseline
27         hourly wage, while outlawing any other modification that could reduce the
           employee’s compensation or earning potential in any way. . . . [T]his
28         provision effectively ties the employers’ hands, rendering it impossible for



                                                  6
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                             Document
                                 Document
                                      41 Filed
                                          25 Filed
                                               02/25/21
                                                    03/01/21
                                                         PagePage
                                                              7 of 17
                                                                    38 of
                                                                       Page
                                                                          48 ID #:953




 1         employers to bargain with whatever tools she has available. It also implies
           employers must accept whatever business consequences may flow from an
 2         immediate 20–30% increase in labor costs, as reductions in hours, shifts,
 3         or workforce are illegal.
 4   (Appl. 7; see also Compl. ¶ 15.)
 5         In opposition, the City maintains that “[t]he Ordinance is [merely] a substantive
 6   labor standard benefiting union and non-union grocery workers as individuals.” (Suppl.
 7   Opp’n 23 (emphasis removed).) The City also points out that the Ordinance “does not
 8   prevent an employer from taking any action (e.g., termination, reduction in hours) as
 9   long as it is not a response to the Ordinance.” (Id. at 12 (second emphasis added).)
10         Problematically, though, the City’s briefs simply do not address the prohibition’s
11   scope regarding actions that are taken as a result of the Ordinance.              (Suppl.
12   Opp’n 23–28 (assuming without discussion that the Ordinance “does not conflict in any
13   way with the NLRA”).) This poses somewhat of a barrier to resolution, as the issue of
14   preemption ultimately turns on what it means to “[r]educe a grocery worker’s
15   compensation” or “[l]imit a grocery worker’s earning capacity,” as prohibited by the
16   Ordinance. (See Ordinance § 5.91.060(A).) If the Ordinance really does prohibit any
17   collective bargaining by grocers to mitigate increased labor costs that result from the
18   Ordinance, then CGA’s position is fairly compelling.           For although numerous
19   substantive labor standards have been found not preempted by the NLRA, those cases
20   would all be distinguishable from the present action.
21         In cases like Metropolitan Life, Fort Halifax, and AHLA, the laws in question
22   were upheld largely because they merely provided a “backdrop” for negotiation. See
23   Metro. Life Ins., 471 U.S. at 757; Ford Halifax, 482 U.S. at 21; AHLA, 834 F.3d at 965.
24   The laws at issue in those cases altered the starting points for negotiations but left the
25   parties free to negotiate with those new starting points in mind. CGA argues that the
26   Ordinance is different in that it prohibits using the mandated premium pay as a backdrop
27   to negotiation because employers cannot reduce compensation or earning potential, in
28   any way, to account for the mandatory $4/hour bonus pay.              Indeed, if CGA’s




                                                 7
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                             Document
                                 Document
                                      41 Filed
                                          25 Filed
                                               02/25/21
                                                    03/01/21
                                                         PagePage
                                                              8 of 17
                                                                    39 of
                                                                       Page
                                                                          48 ID #:954




 1   interpretation of the Ordinance is correct, it would seem that this Ordinance “affects the
 2   bargaining process in a much more invasive and detailed fashion than the isolated
 3   statutory provisions of general application approved in Metropolitan Life and Fort
 4   Halifax.” See Bragdon, 64 F.3d at 502.
 5          Critically, however, CGA has not established a likelihood that its interpretation
 6   is, in fact, correct. If the drafters of the Ordinance meant to prohibit employers from
 7   offsetting labor costs by lowering any form of compensation “in any way” as CGA
 8   suggests, they could have said so in the Ordinance. They did not. Instead, the
 9   Ordinance prohibits (1) reducing a worker’s wages to offset that worker’s premium pay,
10   and (2) reducing a worker’s hours to offset the increase in that worker’s effective hourly
11   pay. (See Ordinance § 5.91.060(A).) Even if the Ordinance does mean something
12   beyond what it says, CGA simply has not shown a likelihood that this is so.
13          Indeed, the only evidence offered by CGA to support its interpretation is not
14   convincing. CGA merely submits self-serving declaration testimony that at least one
15   of its members “no longer has the ability to [1] reject UCFW’s premium pay proposal
16   for [its] Long Beach store associates or [2] bargain a reduction in costs elsewhere in
17   their CBA.” (Decl. of Leroy D. Westmoreland ¶ 8, ECF No. 18-2 (emphasis added).)
18   As to the first part, the Court has already explained why the inability to reject a
19   particular union demand is insufficient to establish preemption. (See supra, at 5–6; see
20   also, e.g., Fort Halifax, 482 U.S. at 20 (rejecting argument that a state law “intrude[d]
21   on the bargaining activities of the parties because the prospect of a statutory obligation
22   undercuts an employer’s ability to withstand a union’s demand for severance pay”). As
23   for the remainder, emphasized in the quote above, this self-serving and entirely
24   conclusory testimony does not, on its own, establish the likelihood that the Ordinance
25   truly has this effect.
26          Moreover, even if section 5.91.060 could be interpreted as restricting all facets
27   of a collective bargaining agreement, thereby resulting in preemption, CGA fails to
28   explain why that particular application of section 5.91.060 could not be severed, thereby




                                                 8
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                             Document
                                 Document
                                      41 Filed
                                          25 Filed
                                               02/25/21
                                                    03/01/21
                                                         PagePage
                                                              9 of 17
                                                                    40 of
                                                                       Page
                                                                          48 ID #:955




 1   leaving the remainder of the Ordinance intact.           The Ordinance includes a clear
 2   severability provision.     (See Ordinance § 5.91.150.)         “If any clause, sentence,
 3   paragraph, subdivision, section, subsection, or portion . . . , or the application
 4   thereof . . . is held to be invalid, it shall not affect the validity of the remainder of this
 5   Ordinance, or the validity of its application to other persons or circumstances.” (Id.
 6   (emphases added).) Thus, even if section 5.91.060 could be applied in a manner that is
 7   preempted by the NLRA, only that application of section 5.91.060 would be invalid.
 8   By the Ordinance’s own terms, that preemption “shall not affect . . . the validity of
 9   [section 5.91.060’s] application to other persons or circumstances.”             (Id.)   The
10   Ordinance would still require a $4 premium pay for grocery workers, and it would still
11   prohibit reducing a grocery worker’s base compensation or total hours as a result of the
12   Ordinance.
13         In short, CGA asserts a theory of preemption that would perhaps be plausible, if
14   the Ordinance was drafted differently. However, CGA fails to establish a likelihood
15   that this Ordinance is, in fact, so preempted. Thus, CGA fails to show a likelihood of
16   success on its first cause of action.
17   B.    Equal Protection (Second and Third Causes of Action)
18         Next, the Court considers whether CGA establishes a likelihood of success on its
19   second and third claims, which are asserted under the Equal Protection Clauses of the
20   U.S. and California Constitutions. (See Compl. ¶¶ 31–40.) The Court focuses primarily
21   on the federal standard, as “[t]he equal protection analysis under the California
22   Constitution is substantially similar to analysis under the federal Equal Protection
23   Clause.” RUI One Corp. v. City of Berkeley, 371 F.3d 1137, 1154 (9th Cir. 2004).
24         “The Equal Protection Clause directs that ‘all persons similarly circumstanced
25   shall be treated alike.’” Plyler v. Doe, 457 U.S. 202, 216 (1982) (quoting F.S. Royster
26   Guano Co. v. Virginia, 253 U.S. 412, 415 (1920)). “But so too, the Constitution does
27   not require things which are different in fact or opinion to be treated in law as though
28   they were the same.” Id. (internal quotation marks and brackets omitted) (quoting




                                                   9
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                            Document
                                Document
                                     41 Filed
                                         25 02/25/21
                                              Filed 03/01/21
                                                        Page Page
                                                             10 of 17
                                                                   41 ofPage
                                                                         48 ID #:956




  1   Tigner v. Texas, 310 U.S. 141, 147 (1940)). “Laws alleged to violate the equal
  2   protection clause are generally subject to one of three levels of ‘scrutiny’ by courts:
  3   strict scrutiny, intermediate scrutiny, or rational basis review.” Tucson Woman’s Clinic
  4   v. Eden, 379 F.3d 531, 543 (9th Cir. 2004).         Strict scrutiny applies to laws that
  5   “discriminate against a suspect class, such as a racial group, or when they discriminate
  6   based on any classification but impact a fundamental right, such as the right to vote.”
  7   Id. (citations omitted). Intermediate scrutiny applies to laws that “discriminate based
  8   on certain other suspect classifications, such as gender.” Id. “All other laws are subject
  9   to rational basis review.” Id. (citing Fitzgerald v. Racing Ass’n, 539 U.S. 103, 106–07
 10   (2003)).
 11         Applying this standard to wage laws that target certain classifications of
 12   individuals, “[s]ocial and economic legislation . . . that does not employ suspect
 13   classifications or impinge on fundamental rights must be upheld against equal
 14   protection attack when the legislative means are rationally related to a legitimate
 15   governmental purpose.” Hodel v. Indiana, 452 U.S. 314, 331 (1981); accord Long
 16   Beach City Emps. Ass’n v. City of Long Beach, 41 Cal. 3d 937, 948 (1986). But when
 17   a state or locality’s classifications “disadvantage a ‘suspect class’” or “impinge upon
 18   the exercise of a ‘fundamental right,’” “it is appropriate to enforce the mandate of equal
 19   protection by requiring the State to demonstrate that its classification has been precisely
 20   tailored to serve a compelling governmental interest.” Plyler, 457 U.S. at 216–17.
 21         Here, CGA contends the Ordinance’s classification is subject to strict scrutiny
 22   because the Ordinance impinges on a fundamental right otherwise guaranteed by the
 23   Contract Clause. (Appl. 8–10.) CGA also argues the classification would fail under a
 24   rational basis review. (Id. at 11.) In response, the City represents, “[M]ore decisions
 25   than can be cited . . . have, without difficulty, concluded that economic and employment
 26   related regulations like the Ordinance involve no fundamental right or suspect class and
 27   so are analyzed under the deferential rational basis test.” (Id. (citing, among others,
 28




                                                  10
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                            Document
                                Document
                                     41 Filed
                                         25 02/25/21
                                              Filed 03/01/21
                                                        Page Page
                                                             11 of 17
                                                                   42 ofPage
                                                                         48 ID #:957




  1   Int’l Franchise Ass’n, Inc. v. City of Seattle, 803 F.3d 389, 407 (9th Cir. 2015); RUI
  2   One Corp, 371 F.3d at 1154).)
  3         While it is true that myriad cases have applied the rational basis standard when
  4   analyzing equal protection challenges against economic legislation, CGA accurately
  5   notes that none appear to have squarely addressed the issue presented here. Indeed,
  6   whether strict scrutiny applies to a classification that allegedly violates the Equal
  7   Protection Clause, because the underlying law allegedly violates the Contract Clause,
  8   appears to be a novel question. Although it seems implausible that this position is truly
  9   unprecedented, neither party cites any authority showing otherwise, nor has the Court
 10   uncovered any such case.
 11         Regardless, in this case, CGA fails to convincingly establish why the Ordinance’s
 12   classification should be subject to strict scrutiny. The Court reaches this determination
 13   for a number of reasons. To begin with, the parties do not dispute that “[t]he power to
 14   regulate wages and employment conditions lies clearly within a state’s or a
 15   municipality’s police power.” RUI One Corp., 371 F.3d at 1150 (quoting Metro. Life
 16   Ins., 424 U.S. at 356 (“States possess broad authority under their police powers to
 17   regulate the employment relationship to protect workers within the State.”)). When that
 18   is the case, “[t]he standard for evaluating ordinances claimed to be violative of due
 19   process or equal protection is whether a rational basis exists for the police power
 20   exercised or classification established by the ordinance.” Autotronic Sys., Inc. v. City
 21   of Coeur D’Alene, 527 F.2d 106, 108 (9th Cir. 1975) (emphasis added).
 22         Furthermore, alleged Contract Clause violations committed in the exercise of a
 23   municipality’s police power are subject to analysis under their own separate framework,
 24   which does not automatically assume that strict scrutiny applies. See Energy Rsrvs.
 25   Grp., Inc. v. Kan. Power & Light Co., 459 U.S. 400, 411 (1983) (citing Allied Structural
 26   Steel Co. v. Spannaus, 438 U.S. 234, 245 (1978)) (“The severity of the impairment is
 27   said to increase the level of scrutiny to which the legislation will be subjected.”).
 28   Rather, where an exercise of the police power is found to “operate[] as a substantial




                                                 11
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                            Document
                                Document
                                     41 Filed
                                         25 02/25/21
                                              Filed 03/01/21
                                                        Page Page
                                                             12 of 17
                                                                   43 ofPage
                                                                         48 ID #:958




  1   impairment of a contractual relationship,” the law itself is only subject to strict scrutiny
  2   when the nature of the impairment is the most severe. Id. Yet CGA suggests that
  3   anytime the same law identifies any classification of individuals, the classification
  4   should be subject to strict scrutiny. The Court seriously hesitates to apply such
  5   incongruent standards.
  6          Finally, the mere fact that the Contract Clause appears in the Constitution does
  7   not render it a “fundamental right” for equal protection purposes. It is well-established
  8   that “[a]lthough the language of the Contract Clause is facially absolute, its prohibition
  9   must be accommodated to the inherent police power of the State ‘to safeguard the vital
 10   interests of its people.’” Id. at 410 (quoting Home Bldg. & Loan Ass’n v. Blaisdell,
 11   290 U.S. 398, 434 (1934) (“The question is . . . whether the legislation is addressed to
 12   a legitimate end and the measures taken are reasonable and appropriate to that end.”)).
 13   Because “it is to be accepted as a commonplace that the Contract Clause does not
 14   operate to obliterate the police power of the States,” Allied Structural Steel, 438 U.S.
 15   at 241, the Court rejects CGA’s argument that the Ordinance’s classification must be
 16   analyzed under strict scrutiny simply because the clause is found in the Constitution.
 17   See generally Raycom Nat’l, Inc. v. Campbell, 361 F. Supp. 2d 679, 686–87 (N.D. Ohio)
 18   (“Because th[e] right of access is limited and not absolute, the court concludes that it is
 19   not explicitly or implicitly guaranteed by the Constitution and thus not a fundamental
 20   right.”).
 21          Applying, therefore, a rational basis review, the classification set forth in the
 22   Ordinance must be afforded “a strong presumption of validity, and those attacking the
 23   rationality of the legislative classification have the burden to negative every conceivable
 24   basis which might support it.” F.C.C. v. Beach Commc’ns, Inc., 508 U.S. 307, 314–15
 25   (1993) (internal quotation marks and citations omitted). Here, the classification at issue
 26   includes employers with at least 300 employees nationwide and at least fifteen
 27   employees per grocery store in Long Beach, whose stores devote at least 70% of their
 28   business to retailing food products (i.e., groceries). (Ordinance § 5.91.020.) In other




                                                   12
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                            Document
                                Document
                                     41 Filed
                                         25 02/25/21
                                              Filed 03/01/21
                                                        Page Page
                                                             13 of 17
                                                                   44 ofPage
                                                                         48 ID #:959




  1   words, the Ordinance targets large grocery stores, and CGA insists this classification
  2   does not have “any relationship” to any of the Ordinance’s stated purposes. (Appl. 11.)
  3         The City advances a theory that large grocery stores have reaped significant
  4   profits during the pandemic while their employees’ wages have remained more or less
  5   the same, despite the increased risk of exposure to COVID-19 that grocery workers
  6   face. (See Suppl. Opp’n 7.) To support this theory, the City submits various news
  7   articles reporting on this exact phenomenon, as well as press releases issued by one of
  8   CGA’s own members regarding its Second Quarter 2020 and Third Quarter 2020
  9   results. (Decl. of Daniel L. Richards (“Richards Decl.”) ¶¶ 18–21, ECF No. 21; see id.
 10   Exs. Q–T, ECF Nos. 21-17, 21-18, 21-19, 21-20.) Notably, those press releases issued
 11   by CGA’s member (a large grocery store) indicate that “sales grew” by 13.9% in the
 12   second quarter and 11.3% in the third quarter of 2020. (See id. Exs. S, T.) These facts
 13   present a conceivable, rational basis for the classification in question.         See Int’l
 14   Franchise Ass’n, 803 F.3d at 407 (“It is legitimate and rational for the City to set a
 15   minimum wage based on economic factors, such as the ability of employers to pay those
 16   wages.”).
 17         CGA’s efforts to debunk this possible rationale fall short. CGA submits its own
 18   evidence to suggest that grocery stores have struggled financially since the Ordinance
 19   was passed. (See Decl. of Brad Williams (“Williams Decl.”) ¶ 7, Ex. C, ECF No. 26-2.)
 20   Even accepting this as true, it does not make the lawmakers’ decision any less rational
 21   because at the time the Ordinance was enacted, this fact did not exist. CGA also argues
 22   that “[t]he most recently released [data] . . . suggests that California retail workers have
 23   only a mildly elevated mortality risk relative to the general population.” (Reply 19 n.4
 24   (emphasis added) (citing Decl. of William F. Tarantino ¶¶ 2–3, Exs. A–B, ECF
 25   No. 26-7).) This is not convincing either, as a mildly elevated mortality risk is still an
 26   elevated mortality risk, and the City could have rationally decided to compensate
 27   grocery workers for taking on such risk by showing up for work. Moreover, “a
 28   legislative choice is not subject to courtroom fact-finding and may be based on rational




                                                   13
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                            Document
                                Document
                                     41 Filed
                                         25 02/25/21
                                              Filed 03/01/21
                                                        Page Page
                                                             14 of 17
                                                                   45 ofPage
                                                                         48 ID #:960




  1   speculation unsupported by evidence or empirical data.” RUI One Corp., 371 F.3d at
  2   1155 (quoting Beach Commc’ns, 508 U.S. at 315). Indeed, “it is entirely irrelevant for
  3   constitutional purposes whether the conceived reason for the challenged distinction
  4   actually motivated the legislature.” Id.
  5         Finally, to the extent that CGA complains of lawmakers’ decision to target large
  6   grocery stores as opposed to all grocery stores or all essential retail businesses, (see
  7   Appl. 7, 12–13; Reply 15–17), “[s]uch legislative decisions are ‘virtually unreviewable,
  8   since the legislature must be allowed leeway to approach a perceived problem
  9   incrementally,’” RUI One Corp., 371 F.3d at 1155 (quoting Beach Commc’ns, 508 U.S.
 10   at 316 (“The legislature may select one phase of one field and apply a remedy there,
 11   neglecting the others.”)).
 12         “Whether the legislation is wise or unwise as a matter of policy is a question with
 13   which [the Court is] not concerned.” Blaisdell, 290 U.S. at 447–48. Rather, the Court’s
 14   “role is at an end once [it] can say that the view chosen by the City council is not
 15   irrational.” Autotronic Sys., 527 F.2d at 108. Here, the Court finds a rational basis does
 16   exist for the Ordinance’s classification. Thus, CGA fails to show a likelihood of success
 17   on its Equal Protection Clause claims.
 18   C.    Contracts Clause (Fourth and Fifth Causes of Action)
 19         Finally, the Court considers whether CGA has established a likelihood of success
 20   on its Contract Clause claims. (See Compl. ¶¶ 41–47.) Again, the Court focuses on the
 21   federal standard, as “[t]he California Supreme Court uses the federal Contract Clause
 22   analysis for determining whether a statute violates the parallel provision of the
 23   California Constitution.” Campanelli v. Allstate Life Ins. Co., 322 F.3d 1086, 1097
 24   (9th Cir. 2003) (citing Calfarm Ins. Co. v. Deukmejian, 48 Cal. 3d 805 (1989)).
 25         As already mentioned, the Contract Clause “does not prevent the [city] from
 26   exercising such powers as are vested in it for the promotion of the common weal, or are
 27   necessary for the general good of the public, though contracts previously entered into
 28   between individuals may thereby be affected.” Allied Structural Steel, 438 U.S. at 241




                                                  14
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                            Document
                                Document
                                     41 Filed
                                         25 02/25/21
                                              Filed 03/01/21
                                                        Page Page
                                                             15 of 17
                                                                   46 ofPage
                                                                         48 ID #:961




  1   (quoting Manigault v. Springs, 199 U.S. 478, 480 (1905)). The Supreme Court has also
  2   noted, though, that “[i]f the Contract Clause is to retain any meaning at all . . . it must
  3   be understood to impose some limits upon the power of a [city] to abridge existing
  4   contractual relationships, even in the exercise of its otherwise legitimate police power.”
  5   Id. (quoting U.S. Trust Co. of N.Y. v. New Jersey, 431 U.S. 1, 22 (1977) (“Legislation
  6   adjusting the rights and responsibilities of contracting parties must be upon reasonable
  7   conditions and of a character appropriate to the public purpose justifying its adoption.”).
  8         Thus, the Supreme Court has established a three-step test for determining whether
  9   the Contract Clause has been violated by an otherwise valid exercise of police power.
 10   First, “[t]he threshold inquiry is ‘whether the [city] law has, in fact, operated as a
 11   substantial impairment of a contractual relationship.” Energy Rsrvs. Grp., 459 U.S.
 12   at 411 (quoting Allied Structural Steel, 438 U.S. at 244).          “The severity of the
 13   impairment is said to increase the level of scrutiny to which the legislation will be
 14   subjected.” Id. (citing Allied Structural Steel, 438 U.S. at 245). “Total destruction of
 15   contractual expectations is not necessary for a finding of substantial impairment.” Id.
 16   (citing U.S. Trust Co., 431 U.S. at 26–27). “On the other hand, [city] regulation that
 17   restricts a party to gains it reasonably expected from a contract does not necessarily
 18   constitute a substantial impairment.”       Id. (citing U.S. Trust Co., 431 U.S. at 31).
 19   Furthermore, when applicable, courts must “consider whether the industry the
 20   complaining party has entered has been regulated in the past.” Id. (citing Allied
 21   Structural Steel, 438 U.S. at 242 n.13).
 22         Second, “[i]f the [city] regulation constitutes a substantial impairment, the [city],
 23   in justification, must have a significant and legitimate public purpose behind the
 24   regulation, such as the remedying of a broad and general social or economic problem.”
 25   Id. (internal citations omitted). Although it may, “the public purpose need not be
 26   addressed to an emergency or temporary situation.” Id. The principle underlying this
 27   step is to “guarantee[] that the [city] is exercising its police power, rather than providing
 28   a benefit to special interests.” Id.




                                                   15
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                            Document
                                Document
                                     41 Filed
                                         25 02/25/21
                                              Filed 03/01/21
                                                        Page Page
                                                             16 of 17
                                                                   47 ofPage
                                                                         48 ID #:962




  1         Third, “[o]nce a legitimate public purpose has been identified, the next inquiry is
  2   whether the adjustment of the rights and responsibilities of contracting parties is based
  3   upon reasonable conditions and is of a character appropriate to the public purpose
  4   justifying the legislation’s adoption.”    Id. (internal quotation marks and brackets
  5   omitted). “Unless the [city] itself is a contracting party, as is customary in reviewing
  6   economic and social regulation, courts properly defer to legislative judgment as to the
  7   necessity and reasonableness of a particular measure.” Id. (internal quotation marks,
  8   citations, and alterations omitted) (quoting U.S. Trust Co., 431 U.S. at 22–23).
  9         Here, CGA fails to establish a likelihood of success on its Contract Clause claims.
 10   To start, CGA fails to identify any terms of the allegedly impaired contracts. The Court
 11   cannot determine whether the Ordinance “substantially impairs” the contractual
 12   relationships between CGA’s members and their workers without knowing the nature
 13   of those relationships. Similarly, the Court cannot determine what level of scrutiny to
 14   apply in analyzing the Ordinance if it cannot determine the severity of the alleged
 15   impairment.
 16         Moreover, CGA does not assert a likelihood of success on its Contract Clause
 17   claims. Instead, CGA tries to shoehorn a Contract Clause analysis into its Equal
 18   Protection Clause analysis. (See Appl. 7–13 (discussing Contract Clause issues but
 19   limiting conclusion to likelihood of success on Equal Protection claims); Reply 8–17
 20   (same).) By mashing the two analyses together, CGA distorts the Equal Protection
 21   Clause framework in an attempt to impose strict scrutiny on the Ordinance in the
 22   Contract Clause context. (See Part IV(B), supra.) However, these are two separate
 23   inquiries, and CGA fails to establish a likelihood of success on either.
 24         Even if, arguendo, the Ordinance does substantially impair the contractual
 25   relationships between CGA’s members and the City, CGA fails to establish a likelihood
 26   that the Ordinance would not survive the second and third steps of the analysis. In fact,
 27   CGA skips the second step altogether regarding the existence of a legitimate purpose,
 28   instead arguing only that the identifiable purposes are not advanced by the Ordinance.




                                                 16
Case 2:21-cv-00524-ODW-AS
         Case 2:21-cv-00142-JCC
                            Document
                                Document
                                     41 Filed
                                         25 02/25/21
                                              Filed 03/01/21
                                                        Page Page
                                                             17 of 17
                                                                   48 ofPage
                                                                         48 ID #:963




  1   (See Appl. 11–12.) With respect to the third step, CGA argues that the Ordinance “does
  2   not protect or promote public health” because “a wage bump does not mitigate the risks
  3   of exposure to a virus.” (Id. at 11.) Indeed, this is a fair point, and the Court is inclined
  4   to agree. That does CGA little good, however, because CGA utterly fails to address
  5   why the Ordinance is not an appropriate means for achieving its other stated purposes
  6   (e.g., fairly compensating grocery workers for the hazards they encounter as essential
  7   workers).
  8         The Court’s decision today is limited. It does not purport to reach whether the
  9   Ordinance violates the Contract Clause. Perhaps an argument could be made that it
 10   does. What matters for now is that CGA has not shown a likelihood that this is the case.
 11                                      V.     CONCLUSION
 12         In summary, CGA fails to establish a likelihood of success on any of its claims.
 13   Thus, the Court need not consider the remaining Winter factors. CGA’s motion for a
 14   preliminary injunction is DENIED. (ECF No. 18.)
 15
 16         IT IS SO ORDERED.
 17
 18         February 25, 2021
 19
 20                                 ____________________________________
 21                                          OTIS D. WRIGHT, II
                                     UNITED STATES DISTRICT JUDGE
 22
 23
 24
 25
 26
 27
 28




                                                   17
